Exhibit 10.38
RIVERWOOD INTERNATIONAL
EMPLOYEES RETIREMENT PLAN
(As Amended and Restated Effective January 1, 2009 and
Reflecting Amendments Adopted Through December 31, 2009)

 



--------------------------------------------------------------------------------



 



RIVERWOOD INTERNATIONAL EMPLOYEES RETIREMENT PLAN
TABLE OF CONTENTS

              Page  
Preamble
    i  
 
       
Article 1. Definitions
    1  
 
       
Article 2. Membership
    11  
2.01 Membership Requirements
    11  
2.02 Events Affecting Membership
    11  
2.03 Membership Upon Reemployment
    11  
 
       
Article 3. Service
    12  
3.01 Vesting Service
    12  
3.02 Benefit Service
    13  
3.03 Restoration to Service
    14  
3.04 Special Provisions for Members With Service at Acquired Companies
    16  
 
       
Article 4. Eligibility for and Amount of Benefits
    17  
4.01 Normal Retirement
    17  
4.02 Late Retirement
    18  
4.03 Early Retirement
    19  
4.04 Disability Benefit
    20  
4.05 Vested Pension
    21  
4.06 Surviving Spouse’s Pension
    23  
4.07 Maximum Benefit Limitation
    25  
 
       
Article 5. Payment of Pensions
    26  
5.01 Normal Form of Payment
    26  
5.02 Optional Forms of Payment
    26  
5.03 Election of Options
    28  
5.04 Commencement and Duration of Payments
    31  
5.05 Distribution Limitation
    32  
5.06 Direct Rollover of Certain Distributions
    33  
 
       
Article 6. Contributions
    37  
6.01 Employer Contributions
    37  
6.02 Return of Contributions
    37  
6.03 Member Contributions
    37  
 
       
Article 7. Administration of Plan
    38  
7.01 Appointment of Retirement Committee
    38  
7.02 Administration of Retirement Committee
    38  
7.03 Meetings
    38  
7.04 Majority to Govern
    38  
7.05 Compensation and Bonding
    38  

Riverwood International Employees Retirement Plan
January 1, 2009

 



--------------------------------------------------------------------------------



 



              Page  
7.06 Authority of Retirement Committee
    39  
7.07 Prudent Conduct
    39  
7.08 Actuary
    39  
7.09 Service in More Than One Fiduciary Capacity
    40  
7.10 Limitation of Liability
    40  
7.11 Indemnification
    40  
7.12 Expenses of Administration
    40  
 
       
Article 8. Management of Funds
    41  
8.01 Trustee
    41  
8.02 Exclusive Benefit Rule
    41  
8.03 Appointment of Investment Manager
    41  
 
       
Article 9. General Provisions
    42  
9.01 Nonalienation and Qualified Domestic Relations Orders
    42  
9.02 Conditions of Employment Not Affected by Plan
    43  
9.03 Facility of Payment
    43  
9.04 Information
    43  
9.05 Top-Heavy Provisions
    43  
9.06 Construction
    46  
9.07 Prevention of Escheat
    47  
9.08 Electronic Transmission of Notices to Members
    47  
9.09 Limitation on Benefits In the Event of a Liquidity Shortfall
    47  
9.10 Limitation Based on Funded Status of the Plan
    47  
9.11 Limitations on Unpredictable Contingent Event Benefit
    49  
9.12 Limitation on Highly Compensated Employees and on High-25 Employees
    49  
9.13 Revision of the Plan and Applicability of Plan Provisions
    51  
 
       
Article 10. Amendment, Merger and Termination
    53  
10.01 Amendment of Plan
    53  
10.02 Merger or Consolidation
    53  
10.03 Additional Participating Employers
    53  
10.04 Termination of Plan
    54  
 
       
Article 11. Transfers
    55  
11.01 Transfers To and From an Affiliated Employer
    55  
11.02 Transfers To and From Hourly Plan
    55  
 
       
Appendices
Appendix A
    58  
Appendix B
    62  
Appendix C
    66  
Appendix D
    67  
Appendix E
    68  

Riverwood International Employees Retirement Plan
January 1, 2009

 



--------------------------------------------------------------------------------



 



RIVERWOOD INTERNATIONAL EMPLOYEES RETIREMENT PLAN
(As Amended and Restated Effective January 1, 2009)
PREAMBLE
     WHEREAS, effective January 1, 1956, Olin Mathieson Chemical Corporation
established a defined benefit pension plan for its Employees known as the
Employees Retirement Plan of Olin Mathieson Chemical Corporation (the “Olin
Plan”); and
     WHEREAS, effective January 1, 1967, the name of the Olin Plan was changed
to the Olin Salaried Pension Plan; and
     WHEREAS, effective September 1, 1969, Olin Mathieson Chemical Corporation
changed its name to Olin Corporation; and
     WHEREAS, effective June 1, 1974, the wholly-owned subsidiary of Olinkraft,
Inc. was spun-off from Olin Corporation, and the Olinkraft Salaried Pension Plan
was established; assets and liabilities attributable to employees of Olinkraft,
Inc. were spun-off to the Olinkraft Salaried Pension Plan; and
     WHEREAS, Olinkraft, Inc. was subsequently purchased by the Manville
Corporation on January 19, 1979, and the name of the Olinkraft Salaried Pension
Plan was changed to the Manville Salaried Pension Plan effective July 1, 1980
(the Manville Salaried Pension Plan was separate from the plan sponsored by
Manville Corporation for its employees, which had the name Manville Salaried
Employees Retirement Plan); and
     WHEREAS, effective May 6, 1980, Olinkraft, Inc. changed its name to
Manville Forest Products Corporation; and
     WHEREAS, effective January 1, 1985, the name of the Manville Salaried
Pension Plan was changed to the Manville Forest Products Salaried Retirement
Plan; and
     WHEREAS, effective January 2, 1986, the Manville Forest Products Salaried
Retirement Plan was merged with the Manville Salaried Employees Retirement Plan;
and
     WHEREAS, effective January 1, 1989, the name of the Manville Salaried
Employees Retirement Plan was changed to the Manville Employees Retirement Plan
(As Amended and Restated Effective January 1, 1989 and As Further Amended
Effective September 1, 1991); and
     WHEREAS, effective June 10, 1991, Manville Forest Products Corporation
changed its name to Riverwood International Corporation; and
     WHEREAS, effective January 1, 1992, the assets and liabilities attributable
to employees of Riverwood International Corporation were spun-off from the
Manville Employees Retirement

     
Riverwood International Employees Retirement Plan
  i
January 1, 2009
   

 



--------------------------------------------------------------------------------



 



Plan to this newly established plan, the Riverwood International Employees
Retirement Plan (the “Plan”); and
     WHEREAS, the Plan was last amended and restated effective as of January 1,
2000, and the Employer now desires to amend and restate the Plan, by a separate
restatement, in its entirety effective January 1, 2009, except as otherwise
provided herein, to incorporate previously adopted amendments, to reflect
certain plan design changes, and to make certain changes required by pension
law.
     NOW, THEREFORE, effective January 1, 2009, the Plan is amended and restated
in its entirety, and the January 1, 2000 restatement is superseded and replaced
by this separate restated Plan.
     There shall be no termination and no gap or lapse in time or effect between
such prior plans and the Plan, and the existence of a qualified plan shall be
continuous and uninterrupted.
     Except as otherwise specifically provided herein, adopting resolutions, or
required by law, the rights and benefits of any Member who retires or whose
employment is terminated are determined in accordance with the provisions of the
applicable plan as in effect at the time the Member retired or terminated
employment. The restated Plan is conditional upon its qualification under
Section 401(a) of the Internal Revenue Code of 1986, as amended from time to
time, with Employer contributions being deductible under Section 404 of said
Code or any other applicable sections thereof, as amended from time to time.
     The terms and conditions of the Plan, effective January 1, 2009 (except as
otherwise indicated), are as provided in the following document.

     
Riverwood International Employees Retirement Plan
  ii
January 1, 2009
   

 



--------------------------------------------------------------------------------



 



ARTICLE 1. DEFINITIONS

1.01   “Accrued Benefit” means, as of any date of determination, the normal
retirement Pension determined under the Plan.   1.02   “Affiliated Employer”
means any company not participating in the Plan which is (a) a member of a
controlled group of corporations (as defined in Section 414(b) of the Code),
which also includes the Employer as a member of the controlled group of
corporations; (b) any trade or business under common control (as defined in
Section 414(c) of the Code) with the Employer; (c) any organization (whether or
not incorporated) which is a member of an affiliated service group (as defined
in Section 414(m) of the Code) which includes the Employer; and (d) any other
entity required to be aggregated with the Employer pursuant to regulations under
Section 414(o) of the Code. Notwithstanding the foregoing sentence, for purposes
of Section 1.24, “Leased Employee,” the definitions in 414(b) and (c) of the
Code shall be modified as provided in Section 415(h) of the Code.   1.03  
“Annuity Starting Date” means the first day of the first period for which an
amount is paid as an annuity or any other form.   1.04   “Appendix” or
“Appendices” means the appendices to the Plan, which are defined as follows:

  (a)   “Appendix A” means the special provisions applicable to employees
affected by a corporate acquisition or divestiture.     (b)   “Appendix B” means
the provisions for minimum benefits for Members who were members of the Prior
Plan as of December 31, 1988.     (c)   “Appendix C” means the schedule of
benefits referenced by Section 4.01(c)(iv).     (d)   “Appendix D” means the
special schedule of benefits referenced by Section 4.01(c)(v).     (e)  
“Appendix E” means the provisions of the Plan that are retained for historical
purposes.

1.05   “Average Final Salary” means the annual Pensionable Earnings of a Member
paid during the four consecutive Plan Years in the last ten Plan Years of the
Member’s Benefit Service affording the highest average, subject to the following
rules:

  (a)   If a layoff, approved medical leave or workers’ compensation leave is
included in the last ten Plan Years of a Member’s Benefit Service, Pensionable
Earnings shall include, for that period, an amount based on Pensionable Earnings
in effect for the calendar year prior to that period.     (b)   If a Member is
entitled to Benefit Service on account of a period of service in the uniformed
services of the United States, the Member shall be deemed to have earned
Pensionable Earnings during the period of absence at the rate he would

         
Riverwood International Employees Retirement Plan
    1  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



      have received had he remained employed as an Eligible Employee for that
period or, if such rate is not reasonably certain, on the basis of the Member’s
rate of compensation during the 12-month period immediately preceding such
period of absence (or if shorter, the period of employment immediately preceding
such period).     (c)   In the case of an Employee who is rehired, the
Employee’s annual Pensionable Earnings during the year in which termination
occurred and the year in which rehire occurred shall not be included as one of
the last ten calendar years of the Member’s Benefit Service, unless such
Pensionable Earnings are greater than the Pensionable Earnings in the calendar
year preceding the year in which termination occurred.     (d)   If a Member
completes less than four full consecutive Plan Years under the Plan, the
Member’s Pensionable Earnings for the portion of a Plan Year worked will be
increased by annualizing base pay and adding other amounts actually paid during
that Plan Year that are included as Pensionable Earnings. The Member’s
Pensionable Earnings will be annualized only for the initial year of employment
(or reemployment, if applicable) if that results in four full consecutive Plan
Years considered. Otherwise, the Member’s Pensionable Earnings in the year of
termination will also be annualized.     (e)   If using the Pensionable Earnings
paid to a Member in his final, partial calendar year of employment would produce
an Average Final Salary that is greater than the Average Final Salary otherwise
calculated, then his final, partial calendar year of employment shall be added
to his last ten calendar years in calculating his Average Final Salary.

1.06   “Beneficiary” means the person named by a Member by written designation,
filed with the Retirement Committee, to receive payments after the Member’s
death under an optional form of payment pursuant to Section 5.02.   1.07  
“Benefit Service” means service recognized for purposes of computing the amount
of any benefit, as provided in Section 3.02.   1.08   “Board of Directors” or
“Board” means the Board of Directors of Graphic Packaging Holding Company.  
1.09   “Break in Service” means a period which constitutes a break in an
Employee’s Vesting Service, as provided in Section 3.01.   1.10   “Code” means
the Internal Revenue Code of 1986, as amended from time to time.   1.11  
“Covered Compensation” means, for any Member, the average of the taxable wage
bases in effect under Section 230 of the Social Security Act for each year in
the 35-year period ending with the year in which the Member attains his Social
Security Retirement Age. In determining a Member’s Covered Compensation for any
Plan Year, the taxable

         
Riverwood International Employees Retirement Plan
    2  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



    wage base for the current Plan Year and any subsequent Plan Year shall be
assumed to be the same as the taxable wage base in effect as of the beginning of
the Plan Year for which the determination is made.   1.12   “Disability” or
“Disabled” means a physical or mental condition rendering a Member totally and
permanently disabled, as determined by eligibility for and receipt of disability
benefits under the Employer’s long-term disability plan. To the extent required
by law, and to the extent the Retirement Committee is ruling on a claim for
disability benefits, the Plan will follow, with respect to that claim, claims
procedures required by law for plans providing disability benefits.   1.13  
“Effective Date” of this amended and restated Plan means January 1, 2009, except
as otherwise specified herein. The original Effective Date of the Plan was
January 1, 1992.   1.14   “Employee” means any person, including but not limited
to a U.S. citizen, a U.S. resident alien and a U.S. expatriate, employed by the
Employer who is classified as a salaried employee by the Employer and who
receives stated Pensionable Earnings other than a pension, separation pay,
retainer, or fee under contract. The term “Employee” shall also include members
of a Participating Unit as provided in Appendix A, as amended from time to time.
Foreign nationals who have immigration status to work in the U.S., who work in
the U.S. for a period of time and then work abroad on assignment for a period of
time, are also eligible Employees. Notwithstanding the preceding sentences, the
term ‘Employee’ shall exclude:

  (a)   any person first employed by the Employer prior to January 1, 2004 who
is paid from the payroll processed from the Ceridian Corporation as of August 8,
2003 or the date when first employed by the Employer, if later (other than as
provided for in Appendix A);     (b)   any person first employed by the Employer
on or after January 1, 2004 and assigned to one of the following plant
locations: Golden, Co Carton; Centralia, IL Laminations, Centralia, IL Carton;
Lawrenceburg, TN Carton; North Portland, OR Carton; Tuscaloosa, AL Laminations;
Wausau, WI Carton; Bow, NH Carton; Charlotte, NC Carton; Fort Smith, AR Carton;
Gordonsville, TN Carton; Kalamazoo, MI Carton; Kalamazoo, MI Papermill;
Kendallville, IN Carton; Lumberton, NC Carton; Menasha, WI Carton; Mitchell, SD
Carton; Richmond, VA Carton;     (c)   any person first employed after
January 1, 2004 and assigned to either of the following divisions, but not a
specific plant location: Performance Packaging Division and Universal Packaging
Division;     (d)   any Leased Employee;     (e)   any non-resident alien; and

         
Riverwood International Employees Retirement Plan
    3  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



  (f)   any person who is included in a unit of employees covered by a
collective bargaining agreement which does not provide for the employee’s
membership in the Plan.

    In addition, any person classified as an independent contractor or
consultant by the Employer shall, during such period, be excluded from the
definition of Employee, regardless of such person’s reclassification for such
period by the Internal Revenue Service for tax withholding purposes.       The
term “employee,” as used in the Plan, means any Leased Employee or any
individual who is employed by the Employer or an Affiliated Employer as a common
law employee of the Employer or Affiliated Employer, regardless of whether the
individual is an “Employee.”   1.15   “Employer” means Graphic Packaging
International, Inc. or any successor by merger, purchase or otherwise, with
respect to its Employees; and any other company participating in the Plan, as
provided in Section 10.03, with respect to its Employees.   1.16   “Equivalent
Actuarial Value” means a benefit having the same value as the benefit that such
Equivalent Actuarial Value replaces. The Equivalent Actuarial Value shall be
based on an annual interest rate of five percent per year, compounded annually,
and the mortality table prescribed by Revenue Ruling 2001-62, unless otherwise
specified below or in another Section of the Plan:

  (a)   For purposes of calculating lump sum payments and a benefit payable in
the form of a level income option under Section 5.02(g), the interest rate shall
be the IRS Interest Rate and the mortality assumption shall be based on the IRS
Mortality Table.     (b)   In determining the present value and the amount of a
lump sum payment with respect to a benefit with an Annuity Starting Date
occurring during the period beginning January 1, 2007 and ending December 31,
2007, the interest rate to be used shall be no greater than the annual rate of
interest on 30-year Treasury securities for the second full calendar month
preceding the month containing the Annuity Starting Date. Further, the present
value of a lump sum payment or a benefit payable under the level income option
under Section 5.02(g) with an Annuity Starting Date occurring during the period
beginning January 1, 2010 and ending December 31, 2010, shall not be less than
the present value determined using the interest rate prescribed under Section
417(e)(3)(C) of the Code for the second full calendar month preceding the
applicable Stability Period.

1.17   “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

1.18   “Full-time Employee” means any Employee who, on the basis of the
Employee’s regularly stated work schedule, is classified as a full-time Employee
by the Employer.

         
Riverwood International Employees Retirement Plan
    4  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



1.19   “Fund(s)” means the funds of the Plan maintained by the Trustee in
accordance with the terms of the Trust Agreement.

1.20   “Hour of Service” means, with respect to any applicable computation
period (as described in Article 3):

  (a)   Each hour for which an Employee is paid or entitled to payment for the
performance of duties for the Employer or an Affiliated Employer;     (b)   Each
hour for which an Employee is paid or entitled to payment by the Employer or an
Affiliated Employer on account of a period during which no duties are performed
(whether or not the employment relationship has terminated) due to vacation,
holiday, illness, incapacity (including disability), layoff, jury duty, military
duty or leave of absence;     (c)   Each hour for which back pay, irrespective
of mitigation of damages, is either awarded or agreed to by the Employer or an
Affiliated Employer, excluding any hour credited under (a) or (b) above, which
shall be credited to the computation period or periods to which the award,
agreement or payment pertains, rather than to the computation period in which
the award, agreement or payment is made; and     (d)   Solely for purposes of
determining whether an Employee has incurred a Break in Service under the Plan,
each hour for which an Employee would normally be credited under paragraph
(a) or (b) above during a period of Parental Leave, but not more than 501 hours
for any single continuous period. However, the number of hours credited to an
Employee under this paragraph (d) during the computation period in which the
Parental Leave began, when added to the hours credited to an Employee under
paragraphs (a) through (c) above during that computation period, shall not
exceed 501. If the number of hours credited under this paragraph (d) for the
computation period in which the Parental Leave began is zero, the provisions of
this paragraph (d) shall apply as though the Parental Leave began in the
immediately following computation period.

    In the event no Employer record exists for a period for which Hours of
Service must be credited under the provisions of the Plan, an Employee shall be
credited with 190 Hours of Service for each calendar month in which he is
entitled to be credited with one Hour of Service under the provisions of this
Section.       No hours shall be credited on account of any period during which
the Employee performs no duties and receives payment solely for the purpose of
complying with unemployment compensation, workers’ compensation or disability
insurance laws, subject to the provisions of Sections 1.05, 3.01 and 3.02. The
Hours of Service credited shall be determined as required by Title 29 of the
Code of Federal Regulations, Section 2530.200b-2(b) and (c).   1.21   “Hourly
Plan” means the Riverwood International Hourly Retirement Plan.

         
Riverwood International Employees Retirement Plan
    5  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



1.22   “IRS Interest Rate” means, with respect to determining the amount of a
benefit with an Annuity Starting Date:

  (a)   on and after January 1, 2007 and prior to January 1, 2008, the interest
rate prescribed under Section 417(e)(3)(A)(ii)(II) of the Code for the second
full calendar month preceding the applicable Stability Period;     (b)   on and
after January 1, 2008 and prior to January 1, 2010, the interest rate prescribed
under Section 417(e)(3)(C) of the Code for the second full calendar month
preceding the applicable Stability Period; and     (c)   on and after January 1,
2010, the interest rate prescribed under Section 417(e)(3)(C) of the Code for
the fifth full calendar month preceding the applicable Stability Period.

1.23   “IRS Mortality Table” means, with respect to determining the amount of a
benefit with an Annuity Starting Date:

  (a)   prior to December 31, 2002, the mortality table prescribed under Section
417(e)(3)(A)(ii)(I) of the Code as in effect on the first day of the applicable
Stability Period;     (b)   on and after December 31, 2002 and prior to
January 1, 2008, the mortality table prescribed by Revenue Ruling 2001-62 as in
effect on the first day of the applicable Stability Period; and     (c)   on and
after January 1, 2008, the mortality table prescribed under Section 417(e)(3)(B)
of the Code as in effect on the first day of the applicable Stability Period.

1.24   “Leased Employee” means any person (other than a common law employee of
the Employer or an Affiliated Employer) who performs services for the Employer
or an Affiliated Employer, provided all of the following circumstances exist:

  (a)   such services are provided pursuant to an agreement between an
organization or person (the “leasing organization”) and the Employer or an
Affiliated Employer;     (b)   such services have been performed for the
Employer or an Affiliated Employer (or for the Employer and related persons
determined in accordance with Section 414(n)(6) of the Code) on a substantially
full-time basis for a period of at least one year; and     (c)   such services
are performed under the primary direction or control of the Employer or an
Affiliated Employer.

1.25   “Manville Plan” means the Manville Employees Retirement Plan, the
predecessor plan to the Plan.

         
Riverwood International Employees Retirement Plan
    6  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



1.26   “Member” means any person included in the membership of the Plan, as
provided in Article 2.   1.27   “Normal Retirement Age” means an Employee’s 65th
birthday.   1.28   “Parental Leave” means a period in which the Employee is
absent from work immediately following his active employment because of the
Employee’s pregnancy, the birth of the Employee’s child, or the placement of a
child with the Employee in connection with the adoption of that child by the
Employee, or for purposes of caring for that child for a period beginning
immediately following birth or placement.   1.29   “Participating Unit” means
every location employing non-union hourly Employees in the United States owned
or operated by the Employer, which the Board of Directors has designated as a
participating unit for purposes of the Plan, provided that the Employer has
agreed to cover the members of that unit under the Plan. Participating Units are
specified in Appendix A.   1.30   “Part-time Employee” means any Employee who,
on the basis of the Employee’s regularly stated work schedule, is classified as
a Part-time Employee or temporary Employee by the Employer.   1.31   “Pension”
means annual payments under the Plan, as provided in Article 5.   1.32  
“Pensionable Earnings” means the total cash remuneration paid to an Employee for
services rendered to the Employer during the Plan Year, determined prior to any
contributions under a “qualified cash or deferred arrangement” (as defined under
Section 401(k) of the Code and its applicable regulations), and prior to any
contributions under a “cafeteria plan” (as defined under Section 125 of the Code
and its applicable regulations) or pursuant to a “qualified transportation
fringe” (as defined under Section 132(f) of the Code), and including
remuneration for items such as overtime, commissions, annual bonuses, profit
incentive bonuses, President’s awards and differential wage payments (as defined
in Section 3401(h)(2) of the Code) in accordance with Section 414(u)(12) of the
Code; but excluding remuneration for items such as one-time bonuses, signing
bonuses, all non-cash remuneration, living expenses, separation pay, the
Employer’s cost for any public or private employee benefit plan, any
remuneration received under the Employer’s Award for Special Merit Plan and
executive long-term cash incentive payments. If Pensionable Earnings are paid in
foreign currency, they shall be taken at par of exchange on the date paid.      
Except as otherwise provided in the Plan, the Pensionable Earnings for a period
of absence which is counted as Benefit Service shall be based on the Member’s
Pensionable Earnings for the calendar year prior to the period of absence.      
Pensionable Earnings shall include, for any period during which the Employee is
accruing Benefit Service under the provisions of Sections 3.02(a)(iv) and 4.04,
an amount based on the greater of:

         
Riverwood International Employees Retirement Plan
    7  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



  (a)   Pensionable Earnings received in the calendar year prior to the calendar
year in which the Member is placed on the Employer’s long-term disability plan,
excluding Pensionable Earnings paid in lieu of vacation or holidays; or     (b)
  Pensionable Earnings, excluding Pensionable Earnings paid in lieu of vacation
and holidays, for the calendar year in which the Member is placed on the
Employer’s long-term disability plan, plus base compensation that would have
been paid from the date the Member is placed on the Employer’s long-term
disability plan through the end of that Plan Year.

    Pensionable Earnings of each Member taken into account in determining
benefit accruals in any Plan Year beginning after December 31, 2001 shall not
exceed $200,000. The $200,000 limit on Pensionable Earnings shall be adjusted
for cost-of-living increases in accordance with Section 401(a)(17)(B) of the
Code. The cost-of-living adjustment in effect for a calendar year applies to
Pensionable Earnings for the Plan Year that begins with or within such calendar
year.       In determining benefit accruals for Members in Plan Years beginning
after December 31, 2001, the limit on Pensionable Earnings for Plan Years
beginning before January 1, 2002, notwithstanding anything in the Plan to the
contrary other than Appendix C, shall be $200,000.   1.33   “Plan” means the
Riverwood International Employees Retirement Plan as set forth in this document
or as amended from time to time.   1.34   “Plan Sponsor” means Graphic Packaging
International, Inc., or any successor by merger, purchase or otherwise.   1.35  
“Plan Year” means the calendar year.   1.36   “Prior Plan” means the Manville
Employees Retirement Plan or the Manville Forest Products Salaried Retirement
Plan, whichever is applicable, (including any predecessor plans thereto) in
force and effect for the period prior to January 1, 1992. Any reference herein
to the Prior Plan as of a certain date or for a certain period shall be deemed a
reference to the Prior Plan as then in effect.   1.37   “Qualified Joint and
Survivor Annuity” means an annuity which is of Equivalent Actuarial Value to a
Pension payable as a single life annuity and which is payable for the life of
the Member with the provision that after the Member’s death, 50% of the amount
payable to the Member shall continue to be paid monthly during the life of, and
to, the Spouse to whom the Member was married on the earlier of his date of
death or his Annuity Starting Date.   1.38   “Required Beginning Date” means the
April 1 of the calendar year following the later of (a) the calendar year in
which the Member attains age 701/2, or (b) the calendar year in which the Member
retires; provided, however, that the Required Beginning Date for a Member who is
a five percent owner (as defined in Section 1.401(a)(9)-2, Q&A-2(c) of the

         
Riverwood International Employees Retirement Plan
    8  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



    U.S. Treasury Department regulations) is April 1 of the calendar year
following the calendar year in which the Member attains age 701/2.   1.39  
“Retirement Committee” means a committee composed of at least three persons
named by the Board of Directors to administer and supervise the Plan, as
provided in Article 7.   1.40   “Retirement Date” means a Member’s Normal, Late,
or Early Retirement Date, whichever is applicable, as follows:

  (a)   Normal Retirement Date means the first day of the calendar month
coincident with or next following the date a Member attains age 65.     (b)  
Late Retirement Date means, in the case of a Member who continues in service
after attaining his Normal Retirement Date, the first day of the calendar month
next following the date of actual retirement.     (c)   Early Retirement Date
means the first day of the calendar month next following the date a Member shall
retire after the Member has attained age 55 and has completed 10 or more years
of Vesting Service.

    Notwithstanding the above, if a Member attains the applicable age
requirement for a Retirement Date on the first day of the month, the Member
shall be entitled to commence payment on the applicable Retirement Date,
provided he terminates employment on the last day of the preceding month and
meets the service requirement, if applicable, on his date of termination.   1.41
  “Severance Date” means, with respect to employment with the Employer and all
Affiliated Employers, the earlier of:

  (a)   The date an employee quits, retires, is discharged, or dies; or     (b)
  The last day of an authorized leave of absence, or, if later, the first
anniversary of the date on which an employee is first absent from the service of
the Employer or an Affiliated Employer, with or without pay, for any reason such
as vacation, sickness, disability, layoff or leave of absence if the Employee
does not return to employment with the Employer or an Affiliated Employer on or
before such date.

1.42   “Social Security Retirement Age” means age 65 with respect to a Member
who was born before January 1, 1938; age 66 with respect to a Member who was
born after December 31, 1937 and before January 1, 1955; and age 67 with respect
to a Member who was born after December 31, 1954.

1.43   “Spousal Consent” means written consent given by a Member’s Spouse to an
election made by the Member which specifies the form of Pension and Beneficiary
designated by the Member. Spousal Consent shall be duly witnessed by a notary
public or Plan representative, and shall acknowledge the effect on the Spouse of
the Member’s election. Once given, Spousal Consent may not be revoked after the
Annuity Starting Date. The

         
Riverwood International Employees Retirement Plan
    9  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



    requirement for Spousal Consent may be waived by the Retirement Committee if
it is established to its satisfaction that there is no Spouse, or that the
Spouse cannot be located, or because of such other circumstances as may be
established by applicable law. Spousal Consent shall be applicable only to the
particular Spouse who provides such consent.   1.44   “Spouse” means a person of
the opposite sex of the Member who is the Member’s husband or wife as provided
in the Defense of Marriage Act of 1996.   1.45   “Suspendible Month” means:

  (a)   A month in which a Member who is a Full-time Employee receives payment
from the Employer or an Affiliated Employer for a least eight days of service
during that month; or     (b)   A four or five-week payroll period ending in a
month in which the Member who is a Part-time Employee completes at least 40
Hours of Service with the Employer.

1.46   “Stability Period” means the Plan Year in which occurs the Annuity
Starting Date for the distribution.

1.47   “Statutory Compensation” means compensation from the Employer or any
Affiliated Employer as defined in U.S. Treasury Department regulations
Section 1.415(c)-2(d)(4) (i.e., Information required to be reported under
Sections 6041, 6051 and 6052 of the Code (“W-2 Pay”)) plus amounts that would be
included in wages but for an election under Section 125(a), 132(f)(4),
402(e)(3), 402(h)(1)(B), 402(k), or 457(b) of the Code. For Plan Years beginning
on or after July 1, 2007, the preceding definition of compensation shall be
modified as required under the provisions of U.S. Treasury Department regulation
Section 1.415(c)-2(e) and shall include all amounts permitted to be recognized
under the provisions of U.S. Treasury Department regulation
Section 1.415(c)-2(e)(2) and (3) and, effective on and after January 1, 2009,
U.S. Treasury department regulation Section 1.415(c)-2(e)(4). For purposes of
applying the top-heavy provisions under Section 9.05 and effective for Plan
Years beginning on and after July 1, 2007, for purposes of applying the maximum
benefit limitations under Section 4.07, Statutory Compensation shall not exceed
the limitation on compensation under Section 401(a)(17) of the Code.

1.48   “Trust Agreement” means the agreement between the Plan Sponsor and the
Trustee establishing the trust, and all amendments thereto.

1.49   “Trustee” means the trustee holding the Funds of the Plan as provided in
Article 8.

1.50   “Vesting Service” means service recognized for purposes of determining
eligibility for membership in the Plan and eligibility for an early retirement
or vested Pension under the Plan, as defined in Section 3.01.

         
Riverwood International Employees Retirement Plan
    10  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



ARTICLE 2. MEMBERSHIP

2.01   Membership Requirements       Every Employee who was a Member immediately
prior to the Effective Date shall continue to be a Member.       Prior to
January 1, 2008, every person in the employ of the Employer became a Member of
the Plan as of the first day following the “service computation year” in which
he completed 1,000 Hours of Service, provided he was then an Employee. For this
purpose, “service computation year” is the 12-month period beginning with the
date of the Employee’s first Hour of Service, if he completes at least 1,000
Hours of Service during such 12-month period, and is any Plan Year following
such date during which he completes at least 1,000 Hours of Service.      
Notwithstanding any provision of the Plan to the contrary, the Plan is closed to
new Members on and after January 1, 2008, except that an Employee of Graphic
Packaging International, Inc. on December 31, 2007 who was not then a Member
because he had not yet met the service requirement for eligibility to be a
Member of the Plan will remain eligible to become a Member upon completion of
the service requirement as set forth in the preceding paragraph provided that he
remains continuously employed as an Employee until the date he becomes a Member.
  2.02   Events Affecting Membership       An Employee’s membership in the Plan
shall end at the Member’s Severance Date, unless he is entitled to either an
immediate or a deferred Pension under the Plan or during a period while he is
accruing Benefit Service under Section 3.02(a)(iv), or during a period while he
is not an Employee but is in the employ of the Employer or an Affiliated
Employer; however, no Benefit Service shall be counted for such a period, except
as specifically provided in Articles 3 and 11.   2.03   Membership Upon
Reemployment       If an Employee’s membership in the Plan ends and he again
becomes an Employee, he shall again become a Member as of his date of
restoration to service as an Employee. Notwithstanding the foregoing, any
employee who incurs a termination of service either before or on or after
January 1, 2008 and is rehired as an employee by the Employer on or after
January 1, 2008 shall be ineligible to again become an active Member and shall
be ineligible to receive future accruals under the terms of the Plan on and
after his date of reemployment. Following his date of reemployment, the Accrued
Benefit of such a Member shall be determined on the basis of his Average Final
Salary, Covered Compensation and Benefit Service determined as of his prior
termination of employment and under the benefit formula in effect on that date.

         
Riverwood International Employees Retirement Plan
    11  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



ARTICLE 3. SERVICE

3.01   Vesting Service

  (a)   Vesting Service, with respect to any Full-time Employee, shall mean the
period of employment with the Employer or an Affiliated Employer, whether or not
as an Employee, beginning on the date the Employee first completes one Hour of
Service and ending on the Employee’s Severance Date. If a Full-time Employee’s
employment is terminated and he is later reemployed within one year, the period
between his termination date and the date of his reemployment shall be included
in his Vesting Service. A Break in Service shall occur if an Employee is not
reemployed within one year after the Severance Date; provided, however, that if
an Employee’s employment is terminated or if the Employee is otherwise absent
from work because of Parental Leave, a Break in Service shall occur only if the
Employee is not reemployed or does not return to active service within two years
of his Severance Date. All periods of employment credited as Vesting Service
shall be counted, regardless of any Break in Service; provided, however, if an
Employee who was a non-vested hourly employee terminated employment and incurred
a Break in Service of one day or longer prior to January 1, 1976, then is
reemployed by the Employer, any service credited prior to that termination of
employment shall not be restored to such Employee.     (b)   With respect to any
Part-time Employee, a year of Vesting Service is any Plan Year in which the
Part-time Employee completes at least 1,000 Hours of Service. No Vesting Service
is counted for any Plan Year in which a Part-time Employee completes less than
1,000 Hours of Service. All periods of employment credited as Vesting Service
shall be counted, regardless of any Break in Service; provided, however, if a
non-vested hourly employee terminated employment and incurred a Break in Service
of one day or longer prior to January 1, 1976, then is reemployed by the
Employer, any service credited prior to that termination of employment shall not
be restored to such Employee.     (c)   If the Employee is absent from the
service of the Employer or an Affiliated Employer because of military service of
the United States (as defined in Sections 4303(13) and 4303(16) of the Uniformed
Services Employment and Reemployment Rights Act of 1994), and if the Employee
returns to the service of the Employer or an Affiliated Employer or applies to
return to the service of the Employer or an Affiliated Employer while the
Employee’s reemployment rights are protected by law, that absence shall not
count as a Break in Service, but instead shall be counted as Vesting Service.  
  (d)   In the case of a Member who is eligible to accrue benefits under
Section 4.04, any period during which the Member is accruing Benefit Service
under the provisions of Section 4.04 shall be included in an Employee’s Vesting
Service.

         
Riverwood International Employees Retirement Plan
    12  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



  (e)   A period of layoff and a period during which an Employee is on a leave
of absence approved by the Employer, up to one year, shall not be considered
Breaks in Service.     (f)   If a Part-time Employee is transferred to service
as a Full-time Employee during a Plan Year, Vesting Service is counted as though
the transfer occurred at the beginning of the year. If, however, the Part-time
Employee had 1,000 or more Hours of Service in the year before being
transferred, the Employee receives a full year of Vesting Service for that year.
If a Full-time Employee is transferred to service as a Part-time Employee,
Vesting Service for that calendar year is counted as though the transfer
occurred on the last day of the year.     (g)   For purposes of determining
eligibility for membership and vesting, each of the following periods of service
shall be counted in a person’s Vesting Service to the extent that it would be
recognized under paragraphs (a) through (f) above with respect to Employees:

  (i)   A period of service as an employee, but not an Employee of the Employer;
    (ii)   A period of service as an employee of an Affiliated Employer; and    
(iii)   In the case of a person who is a Leased Employee before or after a
period of service as an Employee or a period of service described in (i) or
(ii) above, a period during which he has performed services for the Employer or
an Affiliated Employer as a Leased Employee. A person who would qualify as a
Leased Employee except that he has not performed services on a substantially
full-time basis for one year shall nonetheless be deemed a Leased Employee for
purposes of this clause (iii).

3.02   Benefit Service       For any year, Benefit Service shall not exceed one
full year less any Benefit Service granted to the Employee for that year by any
other defined benefit plan of the Employer or an Affiliated Employer.

  (a)   Benefit Service shall include:

  (i)   The period of employment with the Employer beginning on the date the
Member first completes an Hour of Service and ending on the Member’s Severance
Date, subject to the rules contained in this Section 3.02.     (ii)   Any period
of absence from service with the Employer due to service in the uniformed
services of the United States which is counted in a Member’s Vesting Service, as
provided in Section 3.01(c).     (iii)   Any period during which an Employee is
on an approved leave of absence, including Parental Leave and layoff, up to one
year.

         
Riverwood International Employees Retirement Plan
    13  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



  (iv)   Any period during which a Member is accruing Benefit Service under the
provisions of Section 4.04.     (v)   Any period between a Severance Date and a
reemployment date which is counted as Vesting Service as provided in
Section 3.01(a).     (vi)   Any period credited as Benefit Service for
transferred Employees as provided in Article 11.     (vii)   Any period credited
as Benefit Service for a Member under the Manville Plan prior to January 1,
1992, provided such Member was an Employee as of January 1, 1992.

  (b)   Benefit Service shall exclude:

  (i)   Any period in which a Member is not an Employee, except as may otherwise
be provided in Article 11 or Appendix A.     (ii)   Any Benefit Service credited
prior to a Break in Service of one day or longer prior to January 1, 1976, for
an Employee who was a non-vested hourly employee.     (iii)   All part-time and
temporary service prior to January 1, 1976.     (iv)   Any period excluded under
the provisions of Section 3.03(e).

3.03   Restoration to Service

  (a)   If a Member in receipt of a Pension is restored to service with the
Employer or an Affiliated Employer as an Employee, the following shall apply:

  (i)   The Pension payable to such Member shall cease (unless the provisions of
Section 5.04(b) are applicable), and any election of an optional benefit in
effect shall be void. In accordance with the provisions of Section 4.06, if the
Member should die in active service, a benefit shall be paid to the Member’s
surviving Spouse based on the Member’s Accrued Benefit at death (including any
additional Pension such Member accrues after his restoration to service).    
(ii)   Any Vesting Service and Benefit Service to which the Member was entitled
when he retired or terminated service shall be restored to him.     (iii)   Upon
subsequent retirement or termination of service, the Member’s Pension shall be
based on the benefit formula then in effect and on the Member’s Pensionable
Earnings and Benefit Service both before and after the period during which such
Member was not in the service of the Employer, reduced by the Equivalent
Actuarial Value of the Pension, if

         
Riverwood International Employees Retirement Plan
    14  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



      any, the Member received both before the date of his restoration to
service and before his Normal Retirement Date (determined in the manner
prescribed in Section 1.16(a) as of the date of subsequent termination).    
(iv)   The part of the Member’s Pension upon subsequent retirement payable with
respect to Benefit Service rendered before his previous retirement or
termination of service shall never be less than the amount of the Member’s
previous Pension, but modified to reflect any option in effect on subsequent
retirement.     (v)   Upon later retirement of a Member in service after his
Normal Retirement Date, payment of the Member’s Pension shall resume effective
as of the first day of the month following such retirement, payable no later
than the third month after the latest Suspendible Month during the period of
restoration, and shall be adjusted, if necessary, in compliance with Title 29 of
the Code of Federal Regulations, Section 2530.203-3, in a consistent and
nondiscriminatory manner.

  (b)   If a Member entitled to but not in receipt of a Pension, or a former
Member who did not receive a lump sum settlement, is restored to service, his
Vesting Service and Benefit Service shall be determined as provided in
Sections 3.01 and 3.02. If such former Member is restored to service as an
Employee, he shall again become a Member as of his date of restoration to
service.     (c)   If a former Member who received a lump sum settlement in lieu
of a Pension is restored to service with the Employer, the following shall
apply:

  (i)   Any Benefit Service to which the Member was entitled at the time of his
termination of service shall be restored to him.     (ii)   Upon the later
termination or retirement of a Member whose previous Benefit Service has been
restored under this paragraph (c), his Pension shall be based on the benefit
formula then in effect and on his Pensionable Earnings and Benefit Service
before and after the period when he was not in the service of the Employer, and
shall be reduced by the Equivalent Actuarial Value of the lump sum settlement.
Equivalent Actuarial Value for this purpose shall be determined in the manner
prescribed in Section 1.16(a) as of the date of distribution.

  (d)   In the event a Member of the Plan ceases to be an employee of the
Employer due to the divestiture of a subsidiary, division or Affiliated
Employer, and such Member’s accrued normal retirement Pension at that date
becomes an obligation of a successor employer’s retirement plan due to a
transfer of both Trust assets and Plan liabilities to the successor employer’s
retirement plan and trust, then upon rehire by the Employer or an Affiliated
Employer, such Member’s normal retirement Pension computed under Section 4.01 of
the Plan shall not include any Benefit Service earned prior to the date of such
divestiture.

         
Riverwood International Employees Retirement Plan
    15  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



  (e)   Notwithstanding the preceding provisions of this Section 3.03, in the
event an employee’s date of reemployment occurs on or after January 1, 2008, he
shall be ineligible to again become an active Member and shall be ineligible to
receive future accruals or Benefit Service under the terms of the Plan on and
after his date of reemployment.

3.04   Special Provisions for Members With Service at Acquired Companies

  (a)   The Board of Directors shall determine the extent, if any, to which
Vesting Service and Benefit Service shall count for service rendered by any
employee while in the employ of any acquired company prior to its acquisition by
the Employer.     (b)   Any Member whose pre-acquisition service is included as
Benefit Service under Section 3.02 shall have his retirement Pension computed
under Section 4.01 reduced by any Accrued Benefit earned under any other
qualified defined benefit pension plan for the same period of service, provided
no assets were transferred to the Employer for such benefits.

         
Riverwood International Employees Retirement Plan
    16  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



ARTICLE 4. ELIGIBILITY FOR AND AMOUNT OF BENEFITS

4.01   Normal Retirement

  (a)   Eligibility. The right of a Member to receive his normal retirement
Pension shall be nonforfeitable as of his Normal Retirement Age. A Member may
retire from service on a normal retirement Pension beginning on his Normal
Retirement Date, or he may remain in service in which event the provisions of
Section 4.02 shall be applicable.     (b)   Commencement. The normal retirement
Pension shall commence effective as of the Member’s Normal Retirement Date
unless the Member elects to postpone the commencement of his benefit until the
first day of any later month. However, in no event shall a Member’s Pension
commence later than his Required Beginning Date. Pension checks are issued at
the end of each month for which payment is due.     (c)   Amount. Subject to the
provisions of Section 5.01, the annual normal retirement Pension payable upon
retirement on a Member’s Normal Retirement Date shall be equal to the sum of
(i), (ii), (iii), (iv) and (v), but not less than (vi):

  (i)   0.90% of Average Final Salary up to Covered Compensation plus 1.40% of
Average Final Salary in excess of Covered Compensation multiplied by Benefit
Service up to 35 years.     (ii)   1.20% of Average Final Salary multiplied by
Benefit Service in excess of 35 years.     (iii)   2.5% of the Employee’s
Accumulated Contributions (as defined in Appendix E), if any, together with
interest at the rate of 5% per year compounded annually from January 1, 1986 to
the Annuity Starting Date.     (iv)   For any Member identified in Appendix C,
the annual amount corresponding to such Member as set forth in such Appendix C.
    (v)   For any Member identified in Appendix D, the annual amount
corresponding to such Member as set forth in such Appendix D.     (vi)   For any
Member who is credited with Benefit Service for any Plan Year beginning after
December 31, 1999 under either the Plan or the Hourly Plan, the minimum annual
normal retirement Pension shall be $300 multiplied by the number of years of the
Member’s Benefit Service, but not less than $1,200.

      However, the annual normal retirement Pension shall never be less than the
greatest annual amount of reduced early retirement Pension which the Member
could have received under Section 4.03 before his Normal Retirement Date, except
to the extent permitted by law.

         
Riverwood International Employees Retirement Plan
    17  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



      With respect to a Member who terminates employment after December 31,
2001, and who is affected by the $200,000 limitation on Pensionable Earnings as
provided in Section 1.32, the annual normal retirement Pension shall be equal to
the greater of (i) the Member’s Pension calculated under the provisions of the
Plan as determined with regard to such imposition or (ii) a Pension equal to the
Member’s Accrued Benefit determined as of December 31, 1993, plus the Member’s
Accrued Benefit based solely on service after such date under the provisions of
the Plan as determined with regard to such imposition. For this purpose, the
Accrued Benefit determined as of December 31, 1993 shall be equal to the greater
of (iii) the Member’s Accrued Benefit determined as of December 31, 1993 as
determined with regard to the $200,000 limitation on Pensionable Earnings
provided in Section 1.32 (effective before January 1, 1994) or (iv) the Member’s
Accrued Benefit determined as of December 31, 1998 (under the terms of the Plan
then in effect) plus the Member’s Accrued Benefit based solely on service after
such date under the provisions of the Plan as determined with regard to such
limitation.         Certain Accrued Benefits for Members of the Manville Plan as
of December 31, 1988, are minimum benefits under the Plan and are specified in
Appendix B.         In no event shall a Member’s normal retirement Pension be
less than the Member’s Accrued Benefit determined as of December 31, 2006 under
the provisions of the Plan then in effect. With respect to a Member accruing
Benefit Service under the provisions of Section 4.04 as of December 31, 2006,
such Member’s Accrued Benefit as of December 31, 2006 shall be computed on the
basis of Covered Compensation frozen as of the date the Member became Disabled
(determined under the terms of the Plan and applicable law as in effect on that
date).         In the event a Member retires on his Normal Retirement Date but
defers payment to a later date under the provisions of paragraph (b) above, the
Member’s Pension payable upon the later commencement date shall be of Equivalent
Actuarial Value to the Pension otherwise payable as of his Normal Retirement
Date.

4.02   Late Retirement

  (a)   Eligibility. In the event a Member remains in service after his Normal
Retirement Date, no Pension shall be payable during such continuance in service,
subject to the provisions of Section 5.04(b). Upon retirement on a Late
Retirement Date, such Member shall be eligible to receive a monthly late
retirement Pension.     (b)   Commencement. The late retirement Pension shall
commence effective as of the Member’s Late Retirement Date unless the Member
elects to postpone the commencement of his Pension until the first day of any
later month. However, in no event shall a Member’s Pension commence later than
his Required Beginning Date. Pension checks are issued at the end of each month
for which payment is due.

         
Riverwood International Employees Retirement Plan
    18  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



  (c)   Amount. Subject to the following provisions of this paragraph (c) and
Section 5.01(b), the Member’s late retirement Pension shall be an immediate
Pension beginning as of the Member’s Late Retirement Date and shall be equal to
(i) the amount determined in accordance with Section 4.01(c) based on the
Member’s Benefit Service, Average Final Salary and Covered Compensation as of
his Late Retirement Date, or, if greater, (ii) an amount of Equivalent Actuarial
Value to the Pension to which the Member would have been entitled under
Section 4.01(c) if he had retired on his Normal Retirement Date, recomputed as
of the first day of each subsequent Plan Year (and as of his actual Late
Retirement Date) as if each such date were the Member’s Late Retirement Date. In
the event a Member retires on a Late Retirement Date but defers payment to a
later date under the provisions of paragraph (b) above, the Member’s Pension
payable upon the later commencement date shall be of Equivalent Actuarial Value
to the Pension otherwise payable as of his Late Retirement Date.

4.03   Early Retirement

  (a)   Eligibility. A Member who terminates employment with the Employer and
all Affiliated Employers on or after his 55th birthday and before his Normal
Retirement Date and is credited with at least ten years of Vesting Service shall
be entitled to receive an early retirement Pension.     (b)   Commencement. The
early retirement Pension shall be a deferred Pension commencing as of the
Member’s Normal Retirement Date. However, the Member may elect to receive a
reduced early retirement Pension effective as of the first day of any earlier
month following the Member’s termination of employment, provided that an
election of an early payment date shall be subject to the notice and timing
requirements set forth in Section 5.03. Alternatively, the Member may elect to
postpone commencement of his early retirement Pension to the first day of any
month following his Normal Retirement Date, but in no event later than his
Required Beginning Date. Pension checks are issued at the end of each month for
which payment is due.     (c)   Amount. Subject to the provisions of
Section 5.01(b), the monthly amount of the Member’s early retirement Pension
payable as of his Normal Retirement Date shall be equal to his Accrued Benefit
determined as of the date of the Member’s retirement. In the event the Member
elects to defer commencement of his early retirement Pension beyond his Normal
Retirement Date, the Member’s Pension shall be of Equivalent Actuarial Value to
the Pension otherwise payable as of his Normal Retirement Date. In the event a
Member elects to commence payment prior to his Normal Retirement Date, the
Member’s Pension payable as of the earlier commencement date shall be equal to
his Accrued Benefit reduced by 5/12 of 1% for each month by which the
commencement date of the Member’s early retirement Pension precedes his Normal
Retirement Date; provided, however, if the Member shall have 25 years of Vesting
Service at his date of retirement, the Member’s early retirement Pension shall
be equal to the deferred Pension reduced by 5/12 of 1% for each month by which
the commencement date of the Member’s early retirement Pension precedes the
first day of the calendar month coincident

         
Riverwood International Employees Retirement Plan
    19  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



      with or immediately following the Member’s 62nd birthday. Notwithstanding
the foregoing, in no event shall the Member’s early retirement Pension
commencing prior to his Normal Retirement Date be less than the Pension to which
the Member would have been entitled under this Section based on his Accrued
Benefit as of December 31, 2006 and payable at the earlier commencement date
under the terms of the Plan as in effect on December 31, 2006.

4.04   Disability Benefit

  (a)   Eligibility. A Member who terminates from employment with the Employer
and all Affiliated Employers as an Employee on account of Disability shall be
entitled to benefits as provided in this Section. A Member must file an
application requesting a determination of Disability with the Retirement
Committee prior to the Employee’s termination of employment     (b)  
Commencement and Duration. In the event the Member remains Disabled until his
Normal Retirement Date, he shall be entitled to a Pension payable in monthly
installments commencing as of his Normal Retirement Date or effective as of such
later date as of which the Member ceases to accrue Benefit Service under the
provisions of paragraph (c) below. If the Member’s Disability ceases prior to
the Member’s Normal Retirement Date, the Member’s entitlement to benefits under
this Plan shall be determined as provided under paragraph (c) below. A Member
may also elect to postpone commencement of his Pension in accordance with the
provisions of Section 4.01(b). However, payment shall commence no later than the
Member’s Required Beginning Date.     (c)   Amount. The amount of the Pension
payable to a Member entitled to benefits under this Section shall be determined
by (i) considering Benefit Service as if the Member’s Benefit Service continued
uninterrupted to the earlier of the date the Member’s Disability ceases or the
Member’s Normal Retirement Date, provided, however, if the Member becomes
Disabled after attaining age 60, the Member shall be entitled to accrue Benefit
Service for a period of up to five years provided he remains Disabled during
that period, (ii) using the benefit formula as stated in Section 4.01(c) in
effect on the date the Member ceases to accrue Benefit Service under clause (i),
and (iii) using Covered Compensation frozen as of the date the Member became
Disabled (determined under the terms of the Plan and applicable law as in effect
on that date).         In the event a Member who becomes Disabled after age 60
ceases to be eligible for payments under the Employer’s long-term disability
plan on account of age, the Retirement Committee shall determine the Member’s
continued disability for the period of time during which he may accrue Benefit
Service under (i) above, based on such medical evidence as the Retirement
Committee shall require in accordance with such uniform rules as it shall adopt
and by applying the same definition of disability as contained under the
Employer’s long-term disability plan. In the event such Member continues to
accrue Benefit Service after his Required Beginning Date, his Pension shall be
recomputed as of the end of each Plan Year following his Required Beginning Date
(and as of the date he ceases

         
Riverwood International Employees Retirement Plan
    20  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



      benefit accruals) to reflect additional accruals. The Member’s recomputed
Pension shall be reduced by the Equivalent Actuarial Value of the total payments
of his Pension paid prior to such recomputation to arrive at his Pension payable
following the recomputation (provided no reduction shall reduce a Member’s
Pension below the amount of Pension payable to the Member prior to the
recomputation).         If the Member’s Disability ceases before the Member’s
Normal Retirement Date, the Member shall cease to accrue any further benefits
under this Section as of the date he ceases to be Disabled and his Pension shall
be determined under Section 4.03 or 4.05, as applicable, but based on Covered
Compensation frozen as of the date the Member became Disabled (determined under
the terms of the Plan and applicable law as in effect on that date), and
including the Benefit Service the Member accrued during the period the Member
was receiving benefits under the Employer’s long-term disability plan or, if
applicable, would be receiving benefits but for a long-term disability plan
age-based limitation on benefits which is different than the age-based
limitation described in the preceding paragraph.     (d)   Election of Benefit
Commencement In Lieu of Continued Accruals.       Notwithstanding the preceding
provisions of this Section 4.04, if a Member who is accruing Benefit Service
under the provisions of this Section meets the requirements to commence payment
of a Pension under the provisions of Section 4.01, 4.02, 4.03, or 4.05
(including Vesting Service credited under this Section) as of the day before the
Member’s Annuity Starting Date, the Member may elect to cease further benefit
accruals under the preceding provisions of this Section 4.04 and, in lieu
thereof, elect to commence payment of a Pension under the provisions of
Section 4.01, 4.02, 4.03, or 4.05. The amount of the Pension for a Member who
elects to commence payments under this paragraph shall be determined using
Covered Compensation frozen as of the date the Member became Disabled
(determined under the terms of the Plan and applicable law as in effect on that
date) and on the basis of the Member’s Average Final Salary and Benefit Service
as of the date the Member ceases to accrue further accruals under this Section.
The Member’s early retirement Pension or vested Pension shall be reduced to
reflect its commencement prior to the Member’s Normal Retirement Date in
accordance with the provisions of Section 4.03 or 4.05, as applicable. In the
event payment commences after the Member’s Normal Retirement Date, the Member’s
Pension shall be determined in accordance with the provisions of Section 4.02.

4.05   Vested Pension

  (a)   Eligibility. A Member shall be 100 percent vested in, and have a
nonforfeitable right to his Accrued Benefit upon completion of five years of
Vesting Service or, solely with respect to an employee hired by the Employer
prior to January 1, 2007, the attainment of age 55. If the Member’s employment
with the Employer and all Affiliated Employers is terminated for reasons other
than retirement or death after he is 100% vested, the Member shall be eligible
for a vested Pension after the Retirement Committee receives his written
application for the Pension.

         
Riverwood International Employees Retirement Plan
    21  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



  (b)   Commencement. The vested Pension shall be an unreduced deferred Pension
beginning as of the Member’s Normal Retirement Date. However, a Member may elect
to receive a reduced vested Pension effective as of the first day of any earlier
month coincident with or following the date he attains age 55, (or, if the
Member was a member of the Manville Plan prior to January 1, 1989, the date he
attains age 50) provided that an election of an early payment date shall be
subject to the notice and timing requirements set forth in Section 5.03.
Alternatively, a Member may elect to postpone commencement of his vested Pension
to the first day of any month following his Normal Retirement Date, but not
later than his Required Beginning Date. Pension checks are issued at the end of
each month for which payment is due.     (c)   Amount. Subject to
Section 5.01(b), the amount of a Member’s vested Pension payable as of his
Normal Retirement Date shall be equal to his Accrued Benefit determined as of
the date of the Member’s termination of employment. If the vested Pension
commences after the Member’s Normal Retirement Date, the Pension shall be of
Equivalent Actuarial Value to the Pension otherwise payable at the Member’s
Normal Retirement Date. If payment of the vested Pension commences before the
Member’s Normal Retirement Date, the Member’s vested Pension shall be the
Accrued Benefit multiplied by the appropriate factor from the following
schedule:

      Age Pension   Percent Commences   Payable 50   26% 51   28 52   30 53   33
54
55   36
39 56   42 57   46 58   50 59   55 60   61 61   67 62   74 63   81 64   90

When the age at commencement is other than full years, the percentages in the
above schedule shall be interpolated to four decimal places to take into account
the number of full months.

      Riverwood International Employees Retirement Plan
January 1, 2009   22

 



--------------------------------------------------------------------------------



 



4.06   Surviving Spouse’s Pension

  (a)   Eligibility. The surviving Spouse of a married Member shall be eligible
for a surviving Spouse’s Pension if such married Member dies before his Annuity
Starting Date:

  (i)   In active service after he has completed the requirements for a normal
retirement Pension under Section 4.01; a late retirement Pension under
Section 4.02; or an early retirement Pension under Section 4.03; or     (ii)  
After retiring with entitlement to a normal retirement Pension under
Section 4.01; a late retirement Pension under Section 4.02; or an early
retirement Pension under Section 4.03; or     (iii)   Either in active service
or after terminating service on or after January 1, 1976, but in either event
with entitlement to a vested Pension under Section 4.05; or     (iv)   While
accruing benefits under the provisions of Section 4.04 and after accruing five
years of Vesting Service.

  (b)   Commencement. Payment of the surviving Spouse’s Pension to the Spouse
shall commence as of the Member’s Normal Retirement Date or as of the first day
of the month coincident with or next following his date of death, if later.
Notwithstanding the foregoing, the surviving Spouse may elect to commence
payment of the surviving Spouse’s Pension effective as of the first day of any
earlier month coincident with or following the earliest date the Member could
have elected to commence benefit payments or the first day of any month
coincident with or following his date of death, if later, or the surviving
Spouse may elect to defer payments up to the first day of any month following
the Member’s Normal Retirement Date, but not later than the end of the calendar
year in which the deceased Member would have attained age 701/2. Pension checks
are issued at the end of each month for which payment is due.     (c)   Amount.
The amount of the monthly surviving Spouse’s Pension payable to the Member’s
Spouse shall be equal to the Pension that would have been payable to his Spouse
if the Member had elected to have his Pension commence in the form of a
Qualified Joint and Survivor Annuity on his Normal Retirement Date or upon his
date of death, if later.         However, if within the 90-day period prior to
his Annuity Starting Date a Member has elected an optional form of payment which
provides for monthly payments to the Member’s Spouse for life in an amount equal
to at least 50 percent but not more than 100 percent of the monthly amount
payable under the option for the life of the Member and such option is of
Equivalent Actuarial Value to the Qualified Joint and Survivor Annuity, such
optional form of payment shall be used for computing the surviving Spouse’s
Pension instead of the Qualified Joint and

         
Riverwood International Employees Retirement Plan
    23  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



      Survivor Annuity. Further, a Member who dies after qualifying for an
early, normal or late retirement Pension shall be deemed to have elected a
Qualified Joint and 100% Survivor Annuity and the amount of the survivor annuity
calculated under this paragraph shall be calculated on that basis.         In
any case in which the surviving Spouse’s Pension commences (in accordance with
paragraph (b) above) prior to the Member’s Normal Retirement Date, the amount of
the surviving Spouse’s Pension shall be adjusted to reflect a reduction for
early commencement equivalent to the reduction that would have been applied in
determining the amount of the Member’s Pension under the provisions of
Section 4.03 or 4.05, as applicable, had the Member begun to receive his Pension
as of such commencement date. If a Member dies after he has reached his 55th
birthday and completed at least 25 years of Vesting Service, the Pension payable
to his surviving Spouse shall be increased if the Spouse postpones payment
beyond the date the Member would have attained age 62. The Spouse’s Pension
otherwise payable at the date the Member would have attained age 62 shall be
increased by 0.25% per month for every month that the postponed commencement
date follows the first day of the month after the Member would have attained his
62nd birthday up to the Member’s Normal Retirement Date.         In any case in
which the surviving Spouse elects to defer commencement after the Member’s
Normal Retirement Date, the surviving Spouse’s Pension shall be of Equivalent
Actuarial Value to the benefit otherwise payable to the Spouse at the later of
the Member’s Normal Retirement Date (taking into account the adjustment provided
for in the preceding paragraph, if applicable) or the earliest date the Spouse
was eligible to commence payment.         If the Member’s death occurred while
he was accruing benefits under Section 4.04, the surviving Spouse’s Pension
(i) shall be based on the Member’s Accrued Benefit at his date of death
determined by using Covered Compensation as of the date the Member became
Disabled, and Average Final Salary and Benefit Service as of his date of death
including the period during which the Member was accruing Benefit Service under
Section 4.04; and, if applicable, (ii) shall be reduced for early commencement
based on the reduction that would apply if the Member’s Pension had commenced on
the commencement date elected by the Spouse.         In the event a Member dies
on or after January 1, 2007, while in qualified military service and while his
reemployment rights are protected under law, the surviving Spouse’s Pension
shall be calculated based on the assumption that the Member had returned to
active employment and then terminated employment on account of his or her death.
However, in determining the amount of the surviving Spouse’s Pension, the
Member’s Accrued Benefit shall be determined at the date the Member entered
military service and no Pensionable Earnings or Benefit Service shall be imputed
for the period of military service.

         
Riverwood International Employees Retirement Plan
    24  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



  (d)   Small Lump Sum Payment. Notwithstanding the preceding provisions of this
Section, a lump sum payment of Equivalent Actuarial Value shall be paid to the
Spouse in lieu of the monthly Pension if the present value of the Spouse’s
Pension payable as of the Member’s Normal Retirement Date or date of death, if
later, amounts to $5,000 or less. The lump sum payment shall be made as soon as
practicable following the Member’s date of death. In no event shall a lump sum
payment be made following the date Pension payments have commenced to the Spouse
as an annuity.

4.07   Maximum Benefit Limitation

  (a)   Maximum Pension. Notwithstanding any provisions of the Plan to the
contrary, the benefits accrued by and payable to or on behalf of a Member under
the Plan shall be subject to the maximum limitations set forth in Section 415 of
the Code and any regulations or rulings issued thereunder. The increased
limitations of Section 415(b) of the Code effective on and after January 1, 2002
shall apply solely to employees participating in the Plan who have one Hour of
Service on or after January 1, 2002.     (b)   Adjustment of Benefit and Maximum
Dollar Limitation. If the benefit payable under the Plan would (but for this
Section) exceed the limitations of Section 415 of the Code by reason of a
benefit payable under another defined benefit plan aggregated with this Plan
under Section 415(f) of the Code, the benefit under this Plan shall be reduced
to the extent necessary to comply with the provisions of Section 415 of the
Code. As of January 1 of each calendar year beginning on or after January 1,
2002, the maximum dollar limitation shall be adjusted as indexed, pursuant to
Section 415(d) of the Code. Such adjustment of the maximum dollar limitation
shall not apply to Members who terminated employment prior to the effective date
of the adjustment.     (c)   Limitation Year. For purposes of this Section, the
limitation year shall be the calendar year.     (d)   Definition of
Compensation. The term “compensation” for purposes of applying the applicable
limitations under Section 415 of the Code with respect to any Member shall mean
Statutory Compensation.

         
Riverwood International Employees Retirement Plan
    25  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



ARTICLE 5. PAYMENT OF PENSIONS

5.01   Normal Form of Payment

  (a)   Unmarried Member. If a Member is not married on his Annuity Starting
Date, his Pension shall be payable in the form of a single life annuity and
shall be payable in monthly installments on or about the last business day of
each month ending with the last monthly payment for the month in which his death
occurs, unless the Member has elected an optional benefit as provided in
Section 5.02.     (b)   Married Member. If a Member is married on his Annuity
Starting Date, the monthly Pension shall be payable as a Qualified Joint and
Survivor Annuity, unless the Member has elected an optional benefit as provided
in Section 5.02. Notwithstanding the foregoing, in no event shall the Member’s
benefit under the form of payment in this paragraph (b) be less than the amount
payable under such form of payment on his Annuity Starting Date based on his
Accrued Benefit as of December 31, 2006 and based on the terms of the Plan in
effect on December 31, 2006 (including the actuarial equivalent factors in
effect as of that date).     (c)   Cash-Outs. Notwithstanding any provision of
the Plan to the contrary, if the Equivalent Actuarial Value of the Pension
payable to a Member from the Plan determined as of his Normal Retirement Date or
actual termination of employment, if later, is $5,000 or less, such Pension
shall be paid in a lump sum which is the Equivalent Actuarial Value of such
Pension. The lump sum payment shall be made as soon as administratively
practicable following the Member’s Severance Date, provided the Member’s Pension
has not commenced in the form of an annuity. In the event a Member is not
entitled to any Pension upon his Severance Date, he shall be deemed cashed out
as of the date he terminates employment and shall forfeit any benefit under the
Plan. However, if a Member described in the preceding sentence is subsequently
reemployed by the Employer or Affiliated Employer, the provisions of
Section 3.03 shall apply to him without regard to such sentence.

5.02   Optional Forms of Payment       Subject to the provisions of
Section 5.03, a Member may elect to convert the Pension otherwise payable to him
into an optional Pension of Equivalent Actuarial Value, as provided in one of
the options named below:

  (a)   Option 1 — Single Life Annuity         A monthly Pension shall be paid
during the life of the Member with no Pension payable after his death.

         
Riverwood International Employees Retirement Plan
    26  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



  (b)   Option 2 — 100% Joint and Survivor Annuity         A reduced monthly
Pension shall be paid during the life of the Member and after his death, 100% of
such reduced monthly Pension shall be continued during the life of and shall be
paid to the Member’s Beneficiary.     (c)   Option 3 — 75% Joint and Survivor
Annuity         A reduced monthly Pension shall be paid during the life of the
Member and after his death, a monthly payment equal to 75% of such reduced
monthly Pension shall be continued during the life of and shall be paid to the
Member’s Beneficiary.     (d)   Option 4 — 50% Joint and Survivor Annuity      
  A reduced monthly Pension shall be paid during the life of the Member and
after his death, a monthly payment equal to 50% of such reduced monthly Pension
shall be continued during the life of and shall be paid to the Member’s
Beneficiary.     (e)   Option 5 — 25% Joint and Survivor Annuity         A
reduced monthly Pension shall be paid during the life of the Member and after
his death, a monthly payment equal to 25% of such reduced monthly Pension shall
be continued during the life of and shall be paid to the Member’s Beneficiary.  
  (f)   Option 6 — 10 Years Certain and Life Annuity         A monthly Pension
shall be paid during the life of the Member and payments shall be guaranteed to
be made for a minimum period of ten years. In the event of the death of the
Member after the Annuity Starting Date, but before the Member’s receipt of
monthly Pension payments for ten years, the remainder of such payments shall be
made to the Member’s Beneficiary. In the event such Beneficiary is not living at
the date of the Member’s death, the residual value of those remaining monthly
payments payable under this paragraph shall be paid to the Member’s estate. If
the designated Beneficiary should die after receiving at least one payment, and
if further payments are due after the death of the designated Beneficiary, the
further payments shall be made to any person(s) designated by the Member as an
alternate Beneficiary or, in the absence of an alternate surviving Beneficiary,
the residual value shall be paid to the estate of the last surviving Beneficiary
in one lump sum. The residual value shall be determined on the basis of an
interest rate of 120 percent of the mid-term Applicable Federal Rate for the
first month of the applicable Plan Year, compounded annually.

         
Riverwood International Employees Retirement Plan
    27  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



  (g)   Option 7 — Level Income Option.         Under the level income option, a
Member who retires when eligible for an early retirement Pension or terminates
employment with eligibility for a vested Pension and whose Annuity Starting Date
precedes the Member’s 62nd birthday may elect to receive a retirement Pension of
Equivalent Actuarial Value beginning as of the Member’s Annuity Starting Date
and continuing to the first day of the month in which the Member’s death occurs.
Payments will be made monthly at one rate until a Member becomes eligible for a
primary Social Security benefit (age 62) (the “changeover date”), and at a lower
rate thereafter.         The difference between the amount payable before and
after the changeover date will approximate the old age benefit estimated by the
Retirement Committee to be payable to the Member under the Social Security Act
on the changeover date, as if payment of such benefit were to begin on the
changeover date. Unless the Member provides the Retirement Committee with
documentation of the Member’s salary history, the old age benefit will be
estimated in accordance with uniform, nondiscriminatory rules based on the
following assumptions: (A) the Member continued to receive earnings between the
date of his termination of employment with the Employer and the Member’s
changeover date in an amount equal to the full calendar year pay immediately
prior to his termination of employment, and (B) the Member’s earnings before the
full calendar year immediately prior to his termination of employment will be
projected backward by applying a salary scale which equals the change in
national average wages from year to year as determined by the Social Security
Administration.

Notwithstanding the foregoing, in no event shall the Member’s benefit under
Options 2, 3, 4, 5 or 6 above be less than the amount that would have been
payable under such form of payment on his Annuity Starting Date based on his
Accrued Benefit as of December 31, 2006 and based on the terms of the Plan in
effect on December 31, 2006 (including the actuarial equivalent factors in
effect as of that date).
If a Member dies after Pension payments have commenced, any payments continuing
to be made to a Beneficiary shall be distributed at least as rapidly as under
the method of distribution being used as of the Member’s date of death.

5.03   Election of Options

  (a)   Spousal Consent. A married Member’s election of any option shall only be
effective if Spousal Consent to the election is received by the Retirement
Committee, unless:

  (i)   the option provides for monthly payments to his Spouse for life after
the Member’s death, in an amount equal to at least 50%, but not more than 100%,
of the monthly amount payable under the option to the Member, and     (ii)   the
option is of Equivalent Actuarial Value to the Qualified Joint and Survivor
Annuity.

         
Riverwood International Employees Retirement Plan
    28  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



  (b)   Notice. The Retirement Committee shall furnish to each Member a written
notice explaining in nontechnical language the terms and conditions of the
Pension payable to the Member in the optional forms described in Section 5.02.
Such explanation shall include a general description of the eligibility
conditions for, and the material features and relative values of, the optional
forms of Pensions under the Plan, any rights the Member may have to defer
commencement of his Pension, the consequences of the Member’s failure to defer,
the requirement for Spousal Consent as provided in paragraph (a), and the right
of the Member to make, and to revoke, elections under this Section. Generally,
the notice shall be provided not less than 30 days and no more than 90 days
before the Member’s Annuity Starting Date, provided, however, the notice may be
furnished after the Annuity Starting Date if the written notice as described
above was not provided on a timely basis (i) due to an administrative error
determined by the Retirement Committee on a basis uniformly applicable to all
Members similarly situated, or (ii) due to an involuntary termination of
employment.     (c)   Timing of Election. An election of an optional form shall
be made on a form provided by the Retirement Committee and may be made at any
time during the period beginning on the date the Member receives the notice and
ending on the Member’s Annuity Starting Date. Notwithstanding the foregoing, an
election received after the Annuity Starting Date shall be deemed to have been
made within the election period if (i) the written explanation described in
paragraph (b) is provided to the Member at least 30 days before the Annuity
Starting Date, (ii) the Member’s election is made and notarized before the
Annuity Starting Date, and (iii) the Member’s completed election form is
received by the Retirement Committee within 90 days after the date the written
explanation is provided to the Member.         Notwithstanding the foregoing, a
Member (i) whose employment is involuntarily terminated by the Employer or
(ii) whose receipt of the written notice was delayed due to administrative error
as provided under paragraph (b) above, may, after having received the notice,
affirmatively elect to have his Pension commence sooner than 30 days following
his receipt of the notice, provided all of the following requirements are met:

  (i)   the Retirement Committee clearly informs the Member that he has a period
of at least 30 days after receiving the notice to decide when to have his
benefits begin, and, if applicable, to choose a particular optional form of
payment;     (ii)   the Member affirmatively elects a date for his Pension to
begin and, if applicable, an optional form of payment, after receiving the
notice;     (iii)   the Member is permitted to revoke his election until the
later of his Annuity Starting Date or at any time prior to the commencement of
benefit payments;

         
Riverwood International Employees Retirement Plan
    29  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



  (iv)   payment does not commence sooner than seven days following the day
after the notice is received by the Member, nor more than 90 days following the
day after the notice is received by the Member (except that the 90-day period
may be extended due to administrative delay); and     (v)   in the event the
Member elects an Annuity Starting Date that precedes the date he received the
notice (the “retroactive Annuity Starting Date”) under the provisions of
paragraph (b) above, the following requirements are met:

  (A)   with respect to an election made by a Member who is involuntarily
terminated by the Employer, the retroactive Annuity Starting Date is within the
120-day period following the Member’s termination of employment with the
Employer and all Affiliated Employers;     (B)   the Member’s benefit, including
any interest adjustment, must satisfy the provisions of Section 415 of the Code,
both at the retroactive Annuity Starting Date and at the actual commencement
date, except that if the form of payment is not subject to the provisions of
Section 417(e)(3) of the Code and payments commence within 12 months of the
Member’s retroactive Annuity Starting Date, the provisions of Section 415 of the
Code need only be satisfied as of the retroactive Annuity Starting Date;     (C)
  if payment is made in the form of an annuity that is not subject to the
provisions of Section 417(e)(3) of the Code, a payment equal in amount to the
sum of the monthly payments that the Member would have received during the
period commencing on his retroactive Annuity Starting Date and ending with the
month preceding his actual commencement date, plus interest at the rate of
120 percent of the mid-term Applicable Federal Rate for the first month of the
applicable Plan Year, compounded annually, shall be paid to the Member on his
actual commencement date;     (D)   Spousal Consent to the retroactive Annuity
Starting Date is required for such election to be effective unless:

  (I)   the amount of the survivor annuity payable to the Spouse determined as
of the retroactive Annuity Starting Date under the form elected by the Member is
no less than the amount the Spouse would have received under the Qualified Joint
and Survivor Annuity if the date payments commence were substituted for the
retroactive Annuity Starting Date; or     (II)   the Member’s Spouse on his
retroactive Annuity Starting Date is not his Spouse on his actual commencement
date and is not treated as his Spouse under a qualified domestic relations
order; and

         
Riverwood International Employees Retirement Plan
    30  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



  (E)   if the Member elects payment in the form of payment subject to the
provisions of Section 417(e)(3) of the Code:

  (I)   the monthly amount shall not be less than the amount that would have
been paid in the same form on the retroactive Annuity Starting Date if the
benefit amount had been calculated using the IRS Interest Rate and the IRS
Mortality Table in effect on the actual commencement date; and     (II)  
interest shall be credited in the same manner as described under clause
(C) above.

  (d)   Revocation of Election. An election of an option may be revoked on a
form provided by the Retirement Committee, and subsequent elections and
revocations may be made at any time during the election period described above.
An election of an optional benefit shall be effective on the Member’s Annuity
Starting Date and may not be modified after his Annuity Starting Date unless
otherwise provided in paragraph (c) above. A revocation of any election shall be
effective when the completed form is timely filed with the Retirement Committee.
If a Member who has elected an optional benefit dies before his Annuity Starting
Date (or before the date the election of the option becomes effective under
paragraph (c)(iii) above, if later), the election shall be revoked. If the
Beneficiary designated under an option dies before the Member’s Annuity Starting
Date (or before the date the election of the option becomes effective under
paragraph (c)(iii) above, if later), the election shall be revoked.

5.04   Commencement and Duration of Payments

  (a)   Except as otherwise provided in Article 4 or this Article 5, payment of
a Member’s Pension shall begin as soon as administratively practicable following
the later of (i) the Member’s 65th birthday, or (ii) the date he terminates
service with the Employer and all Affiliated Employers (but not more than
60 days after the close of the Plan Year in which the later of (i) or
(ii) occurs).     (b)   Notwithstanding the preceding paragraph or any provision
of the Plan to the contrary, a Member’s Pension shall commence no later than his
Required Beginning Date.     (c)   The first monthly payment of a Pension to a
Member shall be made on or about the last business day of the month in which the
Member’s Annuity Starting Date occurs. Subsequent monthly payments shall be made
on or about the last business day of each subsequent month during the Member’s
lifetime. The last monthly payment to the Member shall be made on or about the
last business day of the month in which the Member dies (unless an earlier
termination date is provided under the optional form of payment elected by the
Member).

         
Riverwood International Employees Retirement Plan
    31  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



In the event payments are due to a surviving Spouse or other Beneficiary
following the Member’s death under the form of payment then in effect, the first
payment due the surviving Spouse or other Beneficiary shall be made on or about
the last business day of the month following the calendar month in which the
Member died. Subsequent monthly payments shall be made on or about the last
business day of each month during the Spouse’s or Beneficiary’s lifetime (or
during the remaining period certain, if applicable). The last monthly payment
shall be made on or about the last business day of the month in which the Spouse
or Beneficiary dies (or, if earlier, upon the expiration of the period certain,
if applicable).

5.05   Distribution Limitation       Notwithstanding any other provision of this
Article 5, all distributions from the Plan shall conform to the regulations
issued under Section 401(a)(9) of the Code, including the incidental death
benefit provisions of Section 401(a)(9)(G) of the Code. Further, such
regulations shall override any Plan provision that is inconsistent with
Section 401(a)(9) of the Code. With respect to distributions made under the Plan
on or after January 1, 2003, the Plan shall apply the minimum distribution
requirements of Section 401(a)(9) of the Code in accordance with the final
regulations issued on April 17, 2002.       With respect to Pensions commencing
on or after January 1, 2006, the following rules shall apply:

  (a)   Any additional benefits accruing to a Member in a calendar year after
the first distribution calendar year will be distributed beginning as of the
first payment interval ending in the calendar year immediately following the
calendar year in which such amounts accrue.     (b)   If a Member’s Pension is
being distributed in the form of a joint and survivor annuity for the joint
lives of the Member and a non-Spouse Beneficiary, annuity payments to be made on
or after the Member’s Required Beginning Date to the Beneficiary after the
Member’s death must not at any time exceed the applicable percentage of the
annuity payment for such period that would have been payable to the Member using
the table set forth in Q&A-2 of Section 1.401(a)(9)-6 of the U. S. Treasury
Department regulations. If the Annuity Starting Date occurs in a calendar year
which precedes the calendar year in which the Member reaches age 70, in
determining the applicable percentage, the Member/Beneficiary’s age difference
is reduced by the number of years that the Member is younger than age 70 on the
Member’s birthday in the calendar year that contains the Annuity Starting Date.
    (c)   If the Member’s Pension is being distributed in the form of a period
certain and life annuity option, the period certain may not exceed the
applicable distribution period for the Member under the Uniform Lifetime Table
set forth in Section 1.401(a)(9)-9 of the U. S. Treasury Department regulations
for the calendar year that contains the Annuity Starting Date. If the Annuity
Starting Date precedes the year in which the Member reaches age 70, the
applicable distribution period for the Member is the distribution period for age
70 under the Uniform Lifetime

         
Riverwood International Employees Retirement Plan
    32  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



Table set forth in Section 1.401(a)(9)-9 of the U. S. Treasury Department
regulations plus the excess of 70 over the age of the Member as of the Member’s
birthday in the year that contains the Annuity Starting Date.

  (d)   For purposes of this Section, the following definitions shall apply:

  (i)   “Beneficiary” means an individual other than the Member’s Spouse who is
designated to receive survivor benefits under a joint and survivor annuity or a
period certain annuity as an optional form of payment. Such Beneficiary shall
constitute the designated beneficiary as such term is used under
Section 401(a)(9) of the Code and Section 1.401(a)(9)-1, Q&A-4, of the U. S.
Treasury Department regulations.     (ii)   “Distribution calendar year” means a
calendar year for which a minimum distribution is required. For distributions
beginning before a Member’s death, the first distribution calendar year is the
calendar year immediately preceding the calendar year which contains the
Member’s Required Beginning Date.     (iii)   “Life expectancy” is life
expectancy as computed using the Single Life Table in Section 1.401(a)(9)-9 of
the U.S. Treasury Department regulations.

5.06   Direct Rollover of Certain Distributions

  (a)   Elective Rollovers. Notwithstanding any provision of the Plan to the
contrary that would otherwise limit a distributee’s election under this Article,
a distributee may elect, at the time and in the manner prescribed by the
Retirement Committee, to have any portion of an eligible rollover distribution
paid directly to an eligible retirement plan specified by the distributee in a
direct rollover.     (b)   Mandatory Rollovers. Notwithstanding any provision of
the Plan to the contrary, effective March 28, 2005 if the present value of the
Member’s Accrued Benefit amounts to at least $1,000 but not more than $5,000,
and if the Member fails to make an affirmative election to either receive the
lump sum payment in cash or have it directly rolled over to an eligible
retirement plan pursuant to the provisions of paragraph (a) within such election
period as shall be prescribed by the Retirement Committee, the Retirement
Committee shall direct the Trustee to transfer such lump sum payment to an
individual retirement plan (within the meaning of Section 7701(a)(37) of the
Code) (“IRA”) selected by the Retirement Committee. The IRA shall be maintained
for the exclusive benefit of the Member on whose behalf such transfer is made.
The transfer shall occur as soon as practicable following the end of the
election period. The funds in the IRA shall be invested in an investment product
designed to preserve principal and provide a reasonable rate of return, whether
or not such return is guaranteed, consistent with liquidity, as determined from
time to time by the Retirement Committee. In implementing the provisions of this
paragraph, the Retirement Committee shall:

         
Riverwood International Employees Retirement Plan
    33  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



  (i)   enter into a written agreement with each IRA provider setting forth the
terms and conditions applicable to the establishment and maintenance of the IRAs
in conformity with applicable law;     (ii)   furnish Member with notice of the
Plan’s automatic rollover provisions, including, but not limited to, a
description of the nature of the investment product in which the assets of the
IRA will be invested and how the fees and expenses attendant to the IRA will be
allocated, and a statement that a Member may roll over the assets of the IRA to
another eligible retirement plan. Such notice shall be provided to Members in
such time and form as shall be prescribed by the Retirement Committee in
accordance with applicable law; and     (iii)   fulfill such other requirements
of the safe harbor contained in Department of Labor Regulation §2550.404a-2 and,
if applicable, the conditions of Department of Labor Prohibited Transaction
Class Exemption 2004-16.

  (c)   Definitions. The following definitions apply to the terms used in this
Section 5.06:

  (i)   “Eligible rollover distribution” means any distribution of all or any
portion of the balance to the credit of the distributee, except that an eligible
rollover distribution does not include:

  (A)   any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expectancies)
of the distributee and the distributee’s designated beneficiary, or for a
specified period of ten years or more;     (B)   any distribution to the extent
such distribution is required under Section 401(a)(9) of the Code; and     (C)  
any after-tax amount unless such amount is rolled over or transferred (i.e.,
directly rolled) to an individual retirement account described in Section 408(a)
of the Code, an individual retirement annuity described in Section 408(b) of the
Code, or, effective on or after January 1, 2008 a Roth individual retirement
account described in Section 408A(b) of the Code; or transferred (i.e., directly
rolled over) to:

  (1)   a qualified defined contribution plan described in Section 401(a) of the
Code;     (2)   effective on and after January 1, 2007, any qualified plan
described in Section 401(a) of the Code; or     (3)   effective on and after
January 1, 2007, an annuity plan described in Section 403(b) of the Code;

         
Riverwood International Employees Retirement Plan
    34  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



      provided that a plan described in subparagraph (1), (2) or (3) agrees to
separately account for such after-tax amount and earnings thereon.

  (ii)   “Eligible retirement plan” means any of the following types of plans
that accept the distributee’s eligible rollover distribution:

  (A)   a qualified plan described in Section 401(a) of the Code;     (B)   an
annuity plan described in Section 403(a) of the Code;     (C)   an individual
retirement account or individual retirement annuity described in Section 408(a)
or 408(b) of the Code, respectively;     (D)   effective January 1, 2002, an
annuity contract described in Section 403(b) of the Code;     (E)   effective
January 1, 2002, an eligible plan under Section 457(b) of the Code which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state and which agrees
to separately account for amounts transferred into such plan from this Plan; and
    (F)   effective January 1, 2008, a Roth IRA described in Section 408A of the
Code.

  (iii)   “Distributee” means an employee or former employee. In addition,
solely for purposes of paragraph (a) above, the employee’s or former employee’s
surviving Spouse and the employee’s or former employee’s Spouse or former Spouse
who is the alternate payee under a qualified domestic relations order as defined
in Section 414(p) of the Code are distributees with regard to the interest of
the Spouse or former Spouse; and     (iv)   “Direct rollover” means a payment by
the Plan to the eligible retirement plan specified by the distributee.

  (d)   Non-Spouse Beneficiary Rollovers. Notwithstanding any provision of this
Section to the contrary, effective as of January 1, 2010, a non-Spouse
Beneficiary of a deceased Member may elect, at the time and in the manner
prescribed by the Retirement Committee, to directly roll over any portion of a
distribution that would constitute an eligible rollover distribution if it were
made to a Member, surviving Spouse, or alternate payee, provided such direct
rollover is made to an individual retirement account described in Section 408(a)
of the Code, an individual retirement annuity described in Section 408(b) of the
Code, or a Roth IRA described in Section 408A of the Code (collectively, “IRA”)
that is established on behalf of the non-Spouse Beneficiary and that will be
treated as an inherited IRA pursuant to the provisions of Sections 402(c)(11)
and 408(d)(3)(C)(ii) of the Code. Distributions

         
Riverwood International Employees Retirement Plan
    35  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



      under this paragraph that would have been eligible rollover distributions
if made to a Member, surviving spouse or alternate payee will be treated as
eligible rollover distributions for all purposes under the Code, regardless of
whether the non-spouse Beneficiary elects to directly roll over such
distribution.

         
Riverwood International Employees Retirement Plan
    36  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



ARTICLE 6. CONTRIBUTIONS

6.01   Employer Contributions       It is the intention of the Employer to
continue the Plan, make the contributions that are necessary to maintain the
Plan on a sound actuarial basis, and meet the minimum funding standards
prescribed by law. However, subject to the provisions of Article 10, the
Employer may discontinue its contributions for any reason at any time. Any
forfeitures shall be used to reduce the Employer’s contributions otherwise
payable.   6.02   Return of Contributions

  (a)   Employer contributions to the Plan are conditioned upon their
deductibility under Section 404 of the Code. If all or part of the Employer’s
deductions for contributions to the Plan are disallowed by the Internal Revenue
Service, the portion of the contributions to which that disallowance applies
shall be returned to the Employer without interest, but reduced by any
investment loss attributable to those contributions. The return shall be made
within one year after the date of the disallowance of deduction.     (b)   The
Employer may recover without interest the amount of its contributions to the
Plan made on account of a mistake-of-fact, reduced by any investment loss
attributable to those contributions, provided recovery is made within one year
after the date of those contributions.

6.03   Member Contributions       No Member shall contribute to the Plan.

         
Riverwood International Employees Retirement Plan
    37  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



ARTICLE 7. ADMINISTRATION OF PLAN

7.01   Appointment of Retirement Committee       The general administration of
the Plan and the responsibility for carrying out the provisions of the Plan
shall be placed in a Retirement Committee of not less than three nor more than
seven persons appointed from time to time by the Board of Directors to serve at
the discretion of the Board of Directors. Any person who is appointed a member
of the Retirement Committee shall signify his acceptance by filing written
acceptance with the Board of Directors and the Secretary of the Retirement
Committee. Any member of the Retirement Committee may resign by delivering a
written resignation to the Board of Directors and the Secretary of the
Retirement Committee. The Retirement Committee shall be a “named fiduciary”
within the meaning of Section 402(a) of ERISA and shall carry out the duties of
the “administrator” of the Plan as imposed by ERISA.   7.02   Administration of
Retirement Committee       The members of the Retirement Committee shall elect a
Chairperson from their number and a Secretary who may be, but need not be, one
of the members of the Retirement Committee; may appoint from their number such
subcommittees with such powers as they shall determine; may authorize one or
more of their number or any agent to execute or deliver any instrument or make
any payment on their behalf; may retain counsel, employ agents and provide for
such clerical, accounting, consulting and actuarial services as they may require
in carrying out the provisions of the Plan; and may allocate among themselves or
delegate to other persons all or such portion of their duties under the Plan as
they, in their sole discretion, shall decide.   7.03   Meetings       The
Retirement Committee shall hold meetings upon such notice, at such place or
places, and at such times as it may from time to time determine.   7.04  
Majority to Govern       Any act which the Plan authorizes or requires the
Retirement Committee to do may be done by a majority of its members. The action
of such majority expressed from time to time by a vote at a meeting shall
constitute the action of the Retirement Committee, and shall have the same
effect for all purposes as if assented to by all members of the Retirement
Committee serving at the time. Notwithstanding the foregoing, any action taken
by the Retirement Committee in writing without a meeting shall require the
unanimous written consent by all members of the Retirement Committee at the time
in office.   7.05   Compensation and Bonding       No member of the Retirement
Committee shall receive any compensation from the Plan for his services as such.
Except as may otherwise be required by law, no bond or other security need be
required of any member in that capacity in any jurisdiction.

         
Riverwood International Employees Retirement Plan
    38  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



7.06   Authority of Retirement Committee       Subject to the limitations of the
Plan, the Retirement Committee shall establish rules for the administration of
the Plan and the transaction of its business. All actions of the Retirement
Committee shall be in accordance with the Retirement Committee Charter enacted
by the Board of Directors. The Retirement Committee shall maintain accounts
reflecting the financial transactions of the Plan, and shall recommend,
implement and monitor investment policy guidelines and objectives as approved by
the Board of Directors. The Retirement Committee shall submit a report
periodically to the Board of Directors giving the status of the Fund regarding
the satisfaction of the investment objectives.       The Retirement Committee
shall have discretionary authority to determine eligibility for benefits and to
construe the terms of the Plan, which shall include, but not be limited to,
determination of:

  (a)   an individual’s eligibility for Plan participation,     (b)   the right
to and amount of any benefit payable under the Plan, and     (c)   the date on
which any individual ceases to be a Member. The Retirement Committee shall have
discretionary authority to decide disputed claims in accordance with its
interpretation of the terms of the Plan.

    The determination of the Retirement Committee as to any disputed question or
claim shall be conclusive and final.   7.07   Prudent Conduct       The members
of the Retirement Committee shall use that degree of care, skill, prudence and
diligence that a prudent person acting in a like capacity and familiar with such
matters would use in the conduct of a similar situation.   7.08   Actuary      
The Retirement Committee shall maintain such data as may be necessary for
actuarial valuations of the liabilities of the Plan. At the request of the Board
of Directors, the Retirement Committee shall submit a report each year to the
Board of Directors, giving a brief account of the operation of the Plan during
the past year, and a copy of that report shall be filed in the office of the
Plan, where it shall be open to inspection by any Member of the Plan. As an aid
to the Retirement Committee in fixing the rate of contributions payable to the
Plan, the actuary designated by the Retirement Committee shall prepare annual
actuarial valuations of the contingent assets and liabilities of the Plan, and
shall submit to the Retirement Committee the recommended Employer contribution.

         
Riverwood International Employees Retirement Plan
    39  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



7.09   Service in More Than One Fiduciary Capacity       Any individual, entity
or group of persons may serve in more than one fiduciary capacity with respect
to the Plan and/or the Funds of the Plan.   7.10   Limitation of Liability      
The Employer, the Board of Directors, the members of the Retirement Committee,
and any officer, employee or agent of the Employer shall not incur any liability
individually or on behalf of any other individuals, or on behalf of the Employer
for any act, or failure to act, made in good faith in relation to the Plan or
the Funds of the Plan. However, this limitation shall not act to relieve any
such individual or the Employer from a responsibility or liability for any
fiduciary responsibility, obligation or duty under Part 4, Title I of ERISA.  
7.11   Indemnification       The Employer, the members of the Retirement
Committee, the Board of Directors, and the officers, employees and agents of the
Employer shall be indemnified against any and all liabilities arising by reason
of any act, or failure to act, in relation to the Plan or the Funds of the Plan,
including, without limitation, expenses reasonably incurred in the defense of
any claim relating to the Plan or the Funds of the Plan, and any and all amounts
paid in any compromise or settlement relating to the Plan or the Funds of the
Plan, except for actions or failures to act made in bad faith. The foregoing
indemnification shall be made from the Funds of the Plan to the extent of those
Funds and to the extent permitted under applicable law; otherwise, from the
assets of the Employer.   7.12   Expenses of Administration       All expenses
that arise in connection with the administration of the Plan, including but not
limited to the compensation of the Trustee, administrative expenses and proper
charges and disbursements of the Trustee and compensation and other expenses and
charges of any actuary, counsel, accountant, specialist, or other person who has
been retained by the Employer or the Retirement Committee in connection with the
administration thereof, shall be paid from the Funds of the Plan held by the
Trustee under the trust agreement or insurance or annuity contract adopted for
use in implementing the Plan to the extent not paid by the Employer.

         
Riverwood International Employees Retirement Plan
    40  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



ARTICLE 8. MANAGEMENT OF FUNDS

8.01   Trustee       All the Funds of the Plan shall be held by a Trustee, or
Trustees, appointed from time to time by the Retirement Committee under a Trust
Agreement adopted, or as amended, by the Retirement Committee for use in
providing the benefits of the Plan and paying its expenses not paid directly by
the Employer. The Employer shall have no liability for the payment of benefits
under the Plan or for the administration of the Funds paid over to the Trustee
or Trustees.   8.02   Exclusive Benefit Rule       Except as otherwise provided
in the Plan, no part of the corpus or income of the Funds of the Plan shall be
used for, or diverted to, purposes other than for the exclusive benefit of
Members and other persons entitled to benefits under the Plan, before the
satisfaction of all liabilities with respect to them. No person shall have any
interest in, or right to, any part of the earnings of the Funds of the Plan, or
any interest in, or right to, any part of the assets held under the Plan, except
as and to the extent expressly provided in the Plan.   8.03   Appointment of
Investment Manager       Except as provided in this Section 8.03, the Trustee
shall have the power and authority to manage and invest the assets of the Plan.
The Retirement Committee may, at its discretion, appoint one or more investment
managers (within the meaning of Section 3(38) of ERISA) to manage (including the
power to acquire and dispose of) all or part of the assets of the Plan, as the
Retirement Committee shall designate. In that event, authority over and
responsibility for the management of the assets so designated shall be the sole
responsibility of that investment manager.

         
Riverwood International Employees Retirement Plan
    41  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



ARTICLE 9. GENERAL PROVISIONS

9.01   Nonalienation and Qualified Domestic Relations Orders

  (a)   Except as required by any applicable law or paragraph (b) or (c) below,
no benefit under the Plan shall in any manner be anticipated, assigned or
alienated, and any attempt to do so shall be void. However, payment shall be
made in accordance with the provisions of any judgment, decree, or order which
meets the following conditions:

  (i)   Creates for, or assigns to, an alternate payee the right to receive all
or a portion of the Member’s benefits under the Plan for the purpose of
providing child support, alimony payments or marital property rights to that
alternate payee;     (ii)   Is made pursuant to a state domestic relations law;
    (iii)   Does not require the Plan to provide any type of benefit, or any
option, not otherwise provided under the Plan; and     (iv)   Otherwise meets
the requirements of Section 206(d) of ERISA, as amended, as a “qualified
domestic relations order (QDRO),” as determined by the Retirement Committee.

      In determining the benefit payable to the alternate payee, the portion of
the Member’s benefit payable to the alternate payee at the date that benefits
are scheduled to commence under the QDRO shall be actuarially adjusted to
reflect the difference in ages between the Member and the alternate payee. The
actuarial adjustment for this purpose, as well as for the purpose of determining
the Equivalent Actuarial Value of a benefit commencing before Normal Retirement
Date, if applicable, shall be based on an interest rate and mortality table
specified for converting a life annuity to an optional form of annuity (other
than a level income option) under the terms of the Plan in effect on the
alternate payee’s Annuity Starting Date. Notwithstanding anything herein to the
contrary, if the present value of any series of payments meeting the criteria
set forth in clauses (i) through (iv) above amounts to $5,000 or less, a lump
sum payment of Equivalent Actuarial Value shall be made in lieu of the series of
payments. Such Equivalent Actuarial Value shall be determined on the basis of
the IRS Interest Rate and the IRS Mortality Table.         For purposes of the
Plan, an “alternate payee” means a spouse, former spouse, child or dependent of
a Member who is entitled, pursuant to a qualified domestic relations order and
the provisions of this paragraph (a), to receive a payment of all or a portion
of a Member’s Accrued Benefit under the Plan.

         
Riverwood International Employees Retirement Plan
    42  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



  (b)   A Member’s benefits under the Plan shall be offset by the amount the
Member is required to pay to the Plan under the circumstances set forth in
Section 401(a)(13)(C) of the Code.     (c)   A Member’s Pension under the Plan
shall be distributed as required because of the enforcement of a federal tax
levy made pursuant to Section 6331 of the Code or the collection by the United
States on a judgment resulting from an unpaid tax assessment.

9.02   Conditions of Employment Not Affected by Plan       The establishment of
the Plan shall not confer upon any Employee or other person any legal rights to
a continuation of employment, nor shall it interfere with the rights of the
Employer to discharge any Employee or to treat him without regard to the effect
which that treatment might have upon him as a Member or potential Member of the
Plan.   9.03   Facility of Payment       If the Retirement Committee shall find
that a Member or other person entitled to a benefit is unable to care for his
affairs because of illness or accident, or because he is a minor, the Retirement
Committee may direct that any benefit due him (unless claim shall have been made
for the benefit by a duly appointed legal representative) be paid to his Spouse,
child, parent or other blood relative, or to a person with whom he resides. Any
payment so made shall be a complete discharge of the liabilities of the Plan for
that benefit.   9.04   Information       Each Member or other person entitled to
a benefit, before any benefit shall be payable to him or on his account under
the Plan, shall file with the Employer the information that it shall require to
establish his rights and benefits under the Plan.   9.05   Top-Heavy Provisions

  (a)   Definitions. The following definitions apply to the terms used in this
Section:

  (i)   “Applicable Determination Date” means the last day of the preceding Plan
Year;     (ii)   “Applicable Valuation Date” means the date within the preceding
Plan Year as of which annual Plan costs are or would be computed for minimum
funding purposes;     (iii)   “Average Statutory Compensation” means the average
annual Statutory Compensation of a Member for the five consecutive years of his
Vesting Service after December 31, 1983 during which he received the greatest
aggregate remuneration from the Employer or an Affiliated Employer, excluding
any Statutory Compensation for service after the last Plan Year with respect to
which the Plan is top-heavy;

         
Riverwood International Employees Retirement Plan
    43  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



  (iv)   “Key Employee” means any employee or former employee (including any
deceased employee) who at any time during the Plan Year that includes the
applicable determination date was an officer of the Employer or an Affiliated
Employer having Statutory Compensation greater than $130,000 (as adjusted under
Section 416(i)(1) of the Code for Plan Years beginning after December 31, 2002),
a 5-percent owner (as defined in Section 416(i)(1)(B)(i) of the Code) of the
Employer or an Affiliated Employer, or a 1-percent owner (as defined in
Section 416(i)(1)(B)(ii) of the Code) of the Employer or an Affiliated Employer
having Statutory Compensation greater than $150,000 (the determination of who is
a key employee shall be made in accordance with Section 416(i) of the Code and
the applicable regulations and other guidance of general applicability issued
thereunder);     (v)   “Non-Key Employee” means any employee who is not a Key
Employee;     (vi)   “Permissive Aggregation Group” means each plan in the
Required Aggregation Group and any other qualified plan(s) of the Employer or an
Affiliated Employer in which all members are non-key employees, if the resulting
aggregation group continues to meet the requirements of Sections 401(a)(4) and
410 of the Code;     (vii)   “Required Aggregation Group” means each other
qualified plan of the Employer or an Affiliated Employer (including plans that
terminated within the five-year period ending on the determination date) in
which there are members who are key employees or which enables the Plan to meet
the requirements of Section 401(a)(4) or 410 of the Code; and     (viii)  
“Top-Heavy Ratio” means the ratio of (A) the present value of the cumulative
Accrued Benefits under the Plan for key employees to (B) the present value of
the cumulative Accrued Benefits under the Plan for all key employees and non-key
employees; provided, however, that if an individual has not performed services
for the Employer or any Affiliated Employer at any time during the one-year
period ending on the applicable determination date, any accrued benefit for such
individual (and the account of such individual) shall not be taken into account;
and provided further, that the present values of Accrued Benefits under the Plan
for an employee as of the applicable determination date shall be increased by
the distributions made with respect to the employee under the Plan and any plan
aggregated with the Plan under Section 416(g)(2) of the Code during the one-year
period (five-year period in the case of a distribution made for a reason other
than severance from employment, death, or disability) ending on the applicable
determination date and any distributions made with respect to the employee under
a terminated plan which, had it not been terminated, would have been in the
required aggregation group.

         
Riverwood International Employees Retirement Plan
    44  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



  (b)   Determination of Top Heavy Status

  (i)   The Plan shall be “top-heavy” if, as of the Applicable Determination
Date, the Top-Heavy Ratio exceeds 60 percent. The Top-Heavy Ratio shall be
determined as of the Applicable Valuation Date in accordance with
Sections 416(g)(3) and (4)(B) of the Code on the basis of the interest rate and
mortality table used in the actuarial valuation for the Plan for the applicable
Plan Year.     (ii)   For purposes of determining whether the Plan is top-heavy,
the present value of accrued benefits under the Plan will be combined with the
present value of accrued benefits or account balances under each other plan in
the Required Aggregation Group. In the Employer’s discretion, accrued benefits
or account balances under each plan in the Required Aggregation Group may be
combined with the present value of accrued benefits or account balances under
any other qualified plan(s) in the Permissive Aggregation Group.     (iii)   The
accrued benefit of a Non-Key Employee under the Plan or any other defined
benefit plan in the aggregation group shall be:

  (A)   determined under the method, if any, that uniformly applies for accrual
purposes under all plans maintained by the Employer or an Affiliated Employer,
or     (B)   if there is no such method, as if such benefit accrued not more
rapidly than the slowest accrual rate permitted under the fractional rule
described in Section 411(b)(1)(C) of the Code.

  (c)   Consequences of Being Top Heavy. The following provisions shall be
applicable to Members for any calendar year with respect to which the Plan is
top-heavy:

  (i)   In lieu of the vesting requirements specified in Section 4.05, a Member
shall be vested in, and have a nonforfeitable right to, a percentage of his
Accrued Benefit determined in accordance with the provisions of Section 1.01 and
subparagraph (ii) below, as set forth in the following vesting schedule:

      Years of Vesting Service   Percentage Vested
Less than 2 years
2 years
3 years
4 years
5 or more years
  0%
20%
40%
60%
100%

         
Riverwood International Employees Retirement Plan
    45  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



  (ii)   The Accrued Benefit of a Member who is a Non-Key Employee shall not be
less than two percent of his Average Statutory Compensation multiplied by the
number of years of his Vesting Service, during the calendar years for which the
Plan is top-heavy, but not in excess of 10. For purposes of the preceding
sentence, years of Vesting Service shall be disregarded to the extent that such
years of Vesting Service occur during a Plan Year when the Plan benefits (within
the meaning of Section 410(b) of the Code) no key employee or former key
employee. Such minimum benefit shall be payable at a Member’s Normal Retirement
Date. If payments commence at a time other than the Member’s Normal Retirement
Date, the minimum Accrued Benefit shall be of Equivalent Actuarial Value to such
minimum benefit.

  (d)   Cessation of Top Heavy Status. If the Plan is top-heavy with respect to
a Plan Year and ceases to be top-heavy for a subsequent Plan Year, the following
provisions shall be applicable:

  (i)   The Accrued Benefit in any such subsequent Plan Year shall not be less
than the minimum Accrued Benefit provided in subparagraph (c)(ii) above,
computed as of the end of the most recent Plan Year for which the Plan was
top-heavy.     (ii)   If a Member has completed three years of Vesting Service
on or before the last day of the most recent Plan Year for which the Plan was
top-heavy, the vesting schedule set forth in subparagraph (c)(i) above shall
continue to be applicable.     (iii)   If a Member has completed less than three
years of Vesting Service on or before the last day of the most recent Plan Year
for which the Plan was top-heavy, the vesting provisions of subparagraph (c)(i)
shall continue to be applicable to the portion of his Accrued Benefit determined
as of the last day of the Plan Year in which the Plan was top-heavy, and Section
4.05 shall again be applicable with respect to the remaining portion of his
Accrued Benefit; provided, however, that in no event shall the vested percentage
of such remaining portion be less than the percentage determined under
subparagraph (c)(i) above as of the last day of the most recent Plan Year for
which the Plan was top-heavy.

9.06   Construction

  (a)   The Plan shall be construed, regulated and administered under ERISA, as
in effect from time to time, and the laws of Georgia, except where ERISA
controls.     (b)   The masculine pronoun shall include the feminine.     (c)  
The titles and headings of the articles and sections in the Plan are for
convenience only. In case of ambiguity or inconsistency, the text rather than
the titles or headings shall control.

         
Riverwood International Employees Retirement Plan
    46  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



  (d)   The Retirement Committee shall have full power and authority, subject to
such orders or resolutions not inconsistent with the provisions of the Plan as
may from time to time be issued or adopted by the Board of Directors, to
interpret the provisions and supervise the administration of the Plan, including
the power to remedy possible ambiguities, inconsistencies or omissions. Such
determinations shall be conclusive.

9.07   Prevention of Escheat       If the Retirement Committee cannot ascertain
the whereabouts of any person to whom a payment is due under the Plan, the
Retirement Committee may, no earlier than three years from the date such payment
is due, mail a notice of such due and owing payment to the last known address of
such person as shown on the records of the Retirement Committee or the Employer.
If such person has not made written claim for payment within three months of the
date of the mailing, the Retirement Committee may, if it so elects and upon
receiving advice from counsel to the Plan, direct that such payment and all
remaining payments otherwise due such person be canceled on the records of the
Plan and the amount thereof applied to reduce the contributions of the Employer.
Upon such cancellation, the Plan shall have no further liability therefore
except that, in the event such person or his Beneficiary later notifies the
Retirement Committee of his whereabouts and requests the payment or payments due
to him under the Plan, the amount so applied shall be paid to him in accordance
with the provisions of the Plan.   9.08   Electronic Transmission of Notices to
Members       Notwithstanding any provision of the Plan to the contrary, any
notice required to be distributed to Members, Beneficiaries, and alternate
aayees pursuant to the terms of the Plan may, at the direction of the Retirement
Committee, be transmitted electronically to the extent permitted by, and in
accordance with any procedures set forth in, applicable law and regulations.  
9.09   Limitation on Benefits In the Event of a Liquidity Shortfall      
Notwithstanding any provisions of the Plan to the contrary, in the event the
Plan has a liquidity shortfall within the meaning of Section 401(a)(32) of the
Code, the Trustee shall, as directed by the Employer, cease payment during the
period of such liquidity shortfall of (a) any payment in excess of the monthly
amount payable under a single life annuity (plus any social security supplements
described in Section 411(a)(9) of the Code) to any Member or Beneficiary whose
Annuity Starting Date occurs during such period, (b) any payment for the
purchase of an irrevocable commitment from an insurer to pay benefits, or
(c) any other payment specified in regulations promulgated under
Section 401(a)(32) of the Code.   9.10   Limitations Based on Funded Status of
the Plan       Notwithstanding any provision of the Plan to the contrary, the
following provisions shall apply as required by Section 436 of the Code
effective for Plan Years beginning on or after January 1, 2008, except to the
extent the exception under Section 436(d)(4) of the Code applies:

         
Riverwood International Employees Retirement Plan
    47  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



  (a)   In the event the Plan’s adjusted funding target attainment percentage
for a Plan Year is less than 60 percent, benefit accruals shall cease during the
period benefit accruals are restricted under the provisions of Section 436(e) of
the Code. The benefit accruals that were not permitted to accrue pursuant to the
application of the provisions of the preceding sentence shall be restored
automatically as of the 436 measurement date the limitations under Section
436(e) of the Code cease to apply, if (i) the continuous period of the
limitation is 12 months or less, and (ii) the Plan’s enrolled actuary certifies
that the adjusted funding target attainment percentage for the Plan would not be
less than 60 percent taking into account the restored benefit accruals for the
prior Plan Year.     (b)   In the event the Plan’s adjusted funding target
attainment percentage for a Plan Year falls below the threshold defined under
Section 436(d)(1) and/or (3) of the Code, the Trustee shall, as directed by the
Retirement Committee, cease payment of any prohibited payment during the period
specified in, and to the extent necessary to comply with the provisions of
Section 436(d) of the Code.     (c)   In no event shall a prohibited payment be
paid during any period the Employer is a debtor in a case under Title 11, United
States Code, or similar federal or state law, to the extent necessary to comply
with the provisions of Section 436(d)(2) of the Code.     (d)   In no event
shall an amendment that has the effect of increasing liabilities of the Plan by
reason of increases in benefits, establishment of new benefits, changing the
rate of benefit accrual, or changing the rate at which benefits become
nonforfeitable become effective during the period such amendment would violate
the provisions of Section 436(c) of the Code.     (e)   If an optional form of
benefit that is otherwise available under the terms of the Plan is not available
because of the application of Section 436(d)(1) or (2) of the Code, the Member
or Beneficiary, as applicable, shall be eligible to elect another form of
benefit available under the Plan or to defer payment to a later date (to the
extent permitted under applicable qualification requirements).     (f)   If an
optional form of benefit that is otherwise available under the terms of the Plan
is not available because of the application of Section 436(d)(3) of the Code, a
Member or Beneficiary, as applicable, shall be eligible to defer his entire
payment to a later date (to the extent permitted under applicable qualification
requirements) or to bifurcate the benefit into unrestricted and restricted
portions. If a Member or Beneficiary elects to bifurcate the benefit, the Member
or Beneficiary shall be eligible to elect, with respect to the unrestricted
portion of the benefit, any optional form otherwise available under the Plan
with respect to the Member’s or Beneficiary’s entire benefit and in such a case,
if the Member or Beneficiary elects payment of the unrestricted portion of the
benefit in the form of a prohibited payment, the Member or Beneficiary shall be
eligible to elect to receive payment of the restricted portion of the benefit in
any optional form of benefit under the Plan

         
Riverwood International Employees Retirement Plan
    48  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



      that is not a prohibited payment and that would have been permitted with
respect to the Participant’s or Beneficiary’s entire benefit.

    For purposes of this Section, the terms “adjusted funding target attainment
percentage,” “prohibited payment,” “unrestricted portion of the benefit,” and
“restricted portion of the benefit” shall have the meanings given under
Section 436 of the Code, the regulations thereunder, and any applicable Internal
Revenue Service guidance.       In the event that the provisions of this
Section 9.10 or any part thereof cease to be required by law as a result of
subsequent legislation or otherwise, this Section or any applicable part thereof
shall be ineffective without the necessity of further amendments to the Plan.  
9.11   Limitations on Unpredictable Contingent Event Benefit      
Notwithstanding any provision of the Plan to the contrary, with respect to Plan
Years beginning on or after January 1, 2008, if a Member or Beneficiary is
entitled to an “unpredictable contingent event benefit” (as defined under
Section 436(b) of the Code) with respect to any event occurring during any Plan
Year, such unpredictable contingent event benefit shall not be provided to such
Member or Beneficiary if the Plan’s adjusted funding target attainment
percentage (as defined in Section 9.10) for such Plan Year is less than 60
percent or would be less than 60 percent taking into account such occurrence;
provided, however, that such unpredictable contingent event benefit shall become
payable if and when the Plan meets the exemption under Section 436(b)(2) of the
Code.       In the event that the provisions of this Section 9.11 or any part
thereof cease to be required by law as a result of subsequent legislation or
otherwise, this Section or any applicable part thereof shall be ineffective
without the necessity of further amendments to the Plan.   9.12   Limitation on
Highly Compensated Employees and on High-25 Employees

  (a)   When This Section Applies. The provisions of this Section shall apply:

  (i)   in the event the Plan is terminated, to any Member who is a Highly
Compensated Employee or Highly Compensated Former Employee, and     (ii)   in
any other event, to any Member who is one of the 25 Highly Compensated Employees
or Highly Compensated Former Employees of the Employer or an Affiliated Employer
with the greatest Statutory Compensation in any Plan Year.

      The amount of the annual payments to any one of the Members to whom this
Section applies shall not be greater than the amount that would be paid on
behalf of the Member under a single life annuity that is of Equivalent Actuarial
Value to the sum of the Member’s accrued benefit and the Member’s other benefits
under the Plan.     (b)   When This Section Does Not Apply. The provisions of
this Section shall not apply if:

         
Riverwood International Employees Retirement Plan
    49  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



  (i)   after taking into account payment of all benefits payable to or on
behalf of the Member to whom this Section applies, the value of Plan assets
equals or exceeds 110 per cent of the value of current liabilities (as that term
is defined in Section 412(l)(7) of the Code) of the Plan,     (ii)   after
taking into account the value of all benefits payable to or on behalf of the
Member to whom this Section applies is less than one per cent of the value of
current liabilities of the Plan, or     (iii)   the value of the benefits
payable to or on behalf of the Member to whom this Section applies does not
exceed the amount described in Section 411(a)(11)(A) of the Code.

  (c)   Repayment of Lump Sum Distributions. To the extent permitted by law, if
any Member to whom subparagraph (a)(ii) applies elects to receive a lump sum
payment in lieu of his Pension and this Section is applicable, the Member shall
be entitled to receive his benefit in full. However, the Member must agree to
repay to the Plan any portion of the lump sum payment which would otherwise be
restricted and must provide adequate security to guarantee that repayment in
accordance with rules established by the Internal Revenue Service.     (d)  
Termination of Plan. Notwithstanding the above, in the event the Plan is
terminated, the restrictions of this Section shall not be applicable if the
benefits payable to any Highly Compensated Employee and any Highly Compensated
Former Employee is limited to a benefit that is nondiscriminatory under
Section 401(a)(4) of the Code.     (e)   Definitions. For purposes this Section,
the following terms shall have the following meanings:

  (i)   “Highly Compensated Employee” means for a Plan Year any employee of the
Employer or an Affiliated Employer (whether or not eligible for membership in
the Plan) who:

  (A)   was a 5-percent owner (as defined in Section 416(i) of the Code) for
such Plan Year or the prior Plan Year; or     (B)   for the preceding Plan Year
received Statutory Compensation in excess of $80,000, and was among the highest
20 percent of employees for the preceding Plan Year when ranked by Statutory
Compensation paid for that year excluding, for purposes of determining the
number of such employees, such employees as the Retirement Committee may
determine on a consistent basis pursuant to Section 414(q) of the Code. The
$80,000 dollar amount in the preceding sentence shall be adjusted from time to
time for cost of living in accordance with Section 414(q) of the Code.

         
Riverwood International Employees Retirement Plan
    50  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



      Notwithstanding the foregoing, employees who are nonresident aliens and
who receive no earned income from the Employer or an Affiliated Employer which
constitutes income from sources within the United States shall be disregarded
for all purposes of this Section.         The Employer’s top-paid election as
described above, shall be used consistently in determining Highly Compensated
Employees for determination years of all employee benefit plans of the Employer
and Affiliated Employers for which Section 414(q) of the Code applies (other
than a multiemployer plan) that begin with or within the same calendar year,
until such election is changed by Plan amendment in accordance with IRS
requirements.

      The provisions of this Section shall be further subject to such additional
requirements as shall be described in Section 414(q) of the Code and its
applicable regulations, which shall override any aspects of this Section
inconsistent therewith.     (ii)   “Highly Compensated Former Employee” means
for a Plan Year any former employee of the Employer or an Affiliated Employer
who had terminated employment prior to the Plan Year and who was a Highly
Compensated Employee for either the year of termination or any Plan Year ending
on or after the employee’s 55th birthday.

  (f)   When This Section is Ineffective. If it should subsequently be
determined by statute, court decision acquiesced in by the Commissioner of the
Internal Revenue Service, or ruling by the Commissioner of the Internal Revenue
Service, that the provisions of this Section are no longer necessary to qualify
the Plan under the Code, this Section shall be ineffective without the necessity
of further amendment to the Plan.

9.13   Revision of the Plan and Applicability of Plan Provisions       The
provisions of the Plan as set forth herein are effective as of January 1, 2009,
except that certain provisions shall have an earlier or later effective date as
specifically set forth in the Plan, in the resolution adopting the amendment, or
as follows:

  1.   The amendment of Section 5.03(b), 5.06(c)(i), 9.05(d) and 10.01 shall be
effective as of January 1, 2007.     2.   The amendment of Section 9.05(a)(viii)
shall be effective as of January 1, 2002.     3.   The amendment of Section 5.03
permitting the election of a retroactive annuity starting date and the waiver of
the 30-day notice period in certain circumstances shall be effective as of
January 1, 2010 with respect to all Annuity Starting Dates occurring on and
after that date.

         
Riverwood International Employees Retirement Plan
    51  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



      Any questions concerning eligibility for and the amount of pension and any
other right or limitation set forth herein which calls for a determination as to
a time on or after January 1, 2009 shall be determined in accordance with the
provisions of this Plan as may be amended and in effect from time to time, and
any questions concerning such matters which call for a determination under the
Plan as to a time prior to January 1, 2009 shall be determined in accordance
with the provisions of the Plan effective as of the Member’s date of termination
and taking into account any amendments effective retroactive to such date in
accordance with the provisions of this Section or other provisions of the Plan,
except as otherwise specifically provided in the Plan or as otherwise required
by law.

         
Riverwood International Employees Retirement Plan
    52  
January 1, 2009
       

 



--------------------------------------------------------------------------------



 



ARTICLE 10. AMENDMENT, MERGER AND TERMINATION

10.01   Amendment of Plan       The Board of Directors reserves the right at any
time and from time to time, and retroactively if deemed necessary or
appropriate, to amend in whole or in part any or all of the provisions of the
Plan, and reserves the right to delegate this authority to an officer or
officers of the Employer or to the Retirement Committee or a member of the
Retirement Committee as it deems appropriate. However, no amendment shall make
it possible for any part of the Funds of the Plan to be used for, or diverted
to, purposes other than for the exclusive benefit of persons entitled to
benefits under the Plan prior to the satisfaction of all liabilities with
respect to such persons. No amendment shall be made which has the effect of
decreasing the Accrued Benefit of any Member or of reducing the nonforfeitable
percentage of the Accrued Benefit of a Member below the nonforfeitable
percentage computed under the Plan as in effect on the date on which the
amendment is adopted or, if later, the date on which the amendment becomes
effective. For purposes of this Section, a plan amendment that has the effect of
(i) eliminating or reducing an early retirement benefit or retirement-type
subsidy, or (ii) eliminating an optional form, with respect to benefits
attributable to service before the amendment shall be treated as reducing
accrued benefits. In the case of a retirement-type subsidy, the preceding
sentence shall apply only with respect to a Member who satisfies (either before
or after the amendment) the pre-amendment conditions for the subsidy.
Notwithstanding the preceding sentences, a Member’s accrued benefit, early
retirement benefit, retirement-type subsidy, or optional form of payment may be
reduced to the extent permitted under Section 412(c)(8) of the Code (for Plan
Years beginning on or before December 31, 2007) or Section 412(d)(2) of the Code
(for Plan Years beginning after December 31, 2007), or to the extent permitted
under Section 1.411(d)-(3) and (4) of the U. S. Treasury Department regulations.
  10.02   Merger or Consolidation       The Plan may not be merged or
consolidated with, and its assets or liabilities may not be transferred to, any
other plan unless each person entitled to benefits under the Plan would, if the
resulting plan were then terminated, receive a benefit immediately after the
merger, consolidation, or transfer which is equal to or greater than the benefit
he would have been entitled to receive immediately before the merger,
consolidation, or transfer if the Plan had then terminated. The transactions
referenced in this Section shall be carried out under the provisions of Section
414(l) of the Code.   10.03   Additional Participating Employers

  (a)   If any company is now or becomes a subsidiary or associated company of
the Employer, the Board of Directors may, at its discretion and upon appropriate
action, include the employees of that company in the membership of the Plan upon
appropriate action by that company necessary to adopt the Plan. In that event,
or if any persons become Employees of the Employer or an Affiliated Employer as
the result of merger or consolidation or as the result of acquisition of all or
part of the assets or business of another company, the Board of Directors

      Riverwood International Employees Retirement Plan   53 January 1, 2009    

 



--------------------------------------------------------------------------------



 



      shall determine to what extent, if any, credit shall be granted for
previous service with the subsidiary, associated or other company, but subject
to the continued qualification of the Plan and trust under the Code.     (b)  
Any subsidiary or associated company may terminate its participation in the Plan
upon appropriate action by it, in which event the Funds of the Plan held on
account of Members in the employ of that company shall be determined by the
Retirement Committee and shall be applied as provided in Section 10.04 if the
Plan should be terminated, or shall be segregated by the Trustee as a separate
trust, pursuant to certification to the Trustee by the Retirement Committee,
continuing the Plan as a separate plan for the employees of that company, under
which the board of directors of that company shall succeed to all the powers and
duties of the Board of Directors, including the appointment of the members of
the Retirement Committee. Notwithstanding the above, the Board of Directors may
refuse to approve such a termination of participation by a subsidiary or
associated company if it determines that such action could jeopardize the
qualified status of the Plan.

10.04   Termination of Plan       The Board of Directors may terminate the Plan
for any reason at any time. In case of termination of the Plan, the rights of
Members to the benefits accrued under the Plan to the date of the termination,
to the extent then funded (or, if greater, protected by law), shall be
nonforfeitable. The Funds of the Plan shall be used for the exclusive benefit of
persons entitled to benefits under the Plan as of the date of termination,
except as provided in Sections 6.02 and 7.12. However, any Funds not required to
satisfy liabilities of the Plan for benefits, that arise out of any variation
between actual requirements and expected actuarial requirements, shall be
returned to the Employer. The Retirement Committee shall determine, on the basis
of actuarial valuation, the share of the Funds of the Plan allocable to each
person entitled to benefits under the Plan in accordance with Section 4044 of
ERISA or corresponding provision of any applicable law in effect at the time. In
the event of a partial termination of the Plan, the provisions of this Section
shall be applicable to the Members affected by that partial termination.

      Riverwood International Employees Retirement Plan   54 January 1, 2009    

 



--------------------------------------------------------------------------------



 



ARTICLE 11. TRANSFERS

11.01   Transfers To and From an Affiliated Employer

  (a)   Except as otherwise provided in Section 11.02, if an Employee
(i) becomes employed by the Employer in any capacity other than as an Employee,
or (ii) becomes employed by an Affiliated Employer, he shall retain his Accrued
Benefit under the Plan on the date he ceases to be an Employee. Upon his later
retirement or termination of employment with the Employer or Affiliated
Employer, the Accrued Benefit to which the Employee is entitled under the Plan
shall be determined under the Plan provisions in effect on the date he ceased to
be an Employee.     (b)   Subject to the provisions of Article 3, in the case of
a person who (i) was originally employed by the Employer in any capacity other
than as an Employee, or (ii) was originally employed by an Affiliated Employer,
or (iii) was originally providing services to the Employer as a Leased Employee
and thereafter becomes an Employee, upon his later Severance Date, the benefits
payable under the Plan shall be computed under the Plan provisions in effect at
that time, and only on the basis of the Benefit Service accrued while he is an
Employee, except as otherwise provided in Section 11.02.     (c)   All
applicable remuneration with an Affiliated Employer for employees described in
Section 11.01(b) above, shall be deemed Pensionable Earnings for purposes of the
Plan during periods of Benefit Service, taken at par of exchange at the
Employee’s Severance Date for remuneration paid in other than U.S. currency.
Employment with an Affiliated Employer shall be deemed Vesting Service with the
Employer for the purpose of determining eligibility for benefits under the Plan,
but the Pension payable under the Plan shall be computed on the basis of Benefit
Service as defined in the Plan only.     (d)   Transfer of employment of a
Member from the Employer to an Affiliated Employer shall not terminate
membership under the Plan.     (e)   Notwithstanding the preceding paragraphs of
this Section, no employee shall be eligible to become a Member on account of a
transfer to Employee status on and after January 1, 2008.

11.02   Transfers To and From Hourly Plan

  (a)   Notwithstanding any other provisions of the Plan, the provisions of this
Section 11.02(a) shall apply to (i) any member of the Hourly Plan who ceases to
be an employee as defined in the Hourly Plan and at the same time becomes an
Employee on or after January 1, 1992 and prior to January 1, 2008, and (ii) any
Member of the Plan who ceases to be an Employee and at the same time becomes an
employee as defined in the Hourly Plan.

      Riverwood International Employees Retirement Plan   55 January 1, 2009    

 



--------------------------------------------------------------------------------



 



  (b)   Service credited to the Member as an employee under the Hourly Plan
shall be deemed service with the Employer for purposes of determining Vesting
Service under the Plan (based on the rules specified in Section 3.01).     (c)  
If an Employee described in clause (i) of paragraph (a) above accrues at least
five years of Benefit Service under the Plan, he shall be entitled to an
additional Accrued Benefit calculated as follows. Service credited to the Member
as an employee under the Hourly Plan shall be deemed service with the Employer
for purposes of determining Benefit Service under the Plan (based on the rules
specified in Section 3.02). For this purpose, remuneration while a member of the
Hourly Plan shall be deemed Pensionable Earnings under the Plan. The retirement
Pension under the Plan will be reduced by any accrued normal retirement
allowance which the Member is entitled to receive under the Hourly Plan for the
same period of service.     (d)   The retirement Pension of an Employee
described in clause (ii) of paragraph (a) above will be calculated using Benefit
Service and Pensionable Earnings determined under the Plan. Benefits earned
under the Hourly Plan will follow the provisions of the Hourly Plan.     (e)  
The Retirement Committee may decide with respect to a Member of the Plan who has
met the vesting requirements of Section 4.05 to transfer the vested benefits
that he has earned under the Hourly Plan to the Plan. Such transfer shall be
carried out in accordance with Section 10.02.     (f)   In the event a Member
transferred from union status to salaried status under the Prior Plan prior to
January 1, 1992, his period of service in union status shall be treated as
Vesting Service and Benefit Service under the provisions of this Plan (based on
rules specified in Article 3) as though such service had been rendered as an
Employee, and any earnings paid to such Employee during such period of service
shall be deemed to be Pensionable Earnings to the extent such earnings would
have been included in Pensionable Earnings had the Member been an Employee
during such period of service.

      Riverwood International Employees Retirement Plan   56 January 1, 2009    

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Graphic Packaging International, Inc. Retirement
Committee has caused this Plan to be duly executed this ______ day of
_______________, 2009.

             
ATTEST:
      Graphic Packaging International, Inc.
Retirement Committee
 
           
/s/ Lori J. Shapiro
      By:   /s/ Daniel J. Blount
 
           
Assistant Secretary
          Daniel J. Blount
 
           
 
      By:   /s/ Cindy Baerman
 
           
 
          Cindy Baerman
 
           
 
      By:   /s/ Kevin R. Wolff
 
           
 
          Kevin R. Wolff

(CORPORATE SEAL)

      Riverwood International Employees Retirement Plan   57 January 1, 2009    

 



--------------------------------------------------------------------------------



 



APPENDIX A
Special Provisions Applicable to Certain Participating Units, Locations, and
Employee Groups

          Effective Date   Members Covered   Special Provisions
January 1, 2005
  Five legacy Graphic Packaging executives whose employment contracts as of
December 31, 2004 entitle them to participate in all retirement plans applicable
to similarly situated executives of the Employer   The affected Employees shall
become Members of the Plan and receive Vesting Service and Benefit Service as
recognized under the Graphic Packaging Retirement Plan, and “Benefit
Compensation” earned under the Graphic Packaging Retirement Plan shall be
treated as Pensionable Earnings; with the Pension payable under the Plan subject
to Section 3.04.
 
       
November 19, 1998
  Peter L. Lee   The affected Employee shall receive Vesting Service starting on
February 1, 1989 on account of service with his predecessor employer, and
Benefit Service starting on March 23, 1995.
 
       
October 9, 1998
  Wood Procurement non-union hourly Employees as a result of sale to Fulghum
Fibres.   Such affected Employees no longer participate in the Plan. Accelerated
vesting credit was not granted to affected Employees.
 
       
May 1 to July 1, 1997
  Members of the Plan who were terminated as a result of the closure of the
Bakersfield, California Plant.   Such affected Employees no longer participate
in the Plan. Accelerated vesting credit was not granted to affected Employees.
 
       
October 18, 1996
  Salaried and non-union hourly Employees at Joyce, Forest Resources, and Wood
Products who were terminated as a result of the sale of the Wood Products
Division to Plum Creek Timber Company, L.P.   Such affected Employees no longer
participate in the Plan and shall be 100% vested in their Accrued Benefits as of
October 18, 1996.
 
       
October 13, 1996
  Members of the Plan who were terminated as a result of the closure of the
Kankakee, Illinois Plant.   Such affected Employees shall be 100% vested in
their Accrued Benefit as of October 13, 1996.
 
       
July 10, 1996
  Charles E. Lawson, Michael G. Dooley, and Leroy G. Gwin   The affected
Employees shall receive Vesting Service on account of service with the Julian B.
Slevin Company.

      Riverwood International Employees Retirement Plan   58 January 1, 2009    

 



--------------------------------------------------------------------------------



 



          Effective Date   Members Covered   Special Provisions
November 19, 1994
  Salaried employees of Fort Packaging Company.   Affected Employees are
eligible to participate in the Plan, and service recognized by Miller Brewing is
recognized under the Plan for purposes of vesting and eligibility.
 
       
June 30, 1994
  Non-union hourly and salaried Employees who were terminated as a result of the
sale of the Laminates Plant in Jacksonville, Florida.   Such affected Employees
no longer participate in the Plan. Accelerated vesting credit was not granted to
affected Employees.
 
       
June 30, 1993
  Non-union hourly and salaried Employees of the Waste Recovery & Paper Plant in
Macon, Georgia.   Such affected Employees no longer participate in the Plan.
Accelerated vesting credit was not granted to affected Employees.
 
       
October 31, 1992
  Members of the Plan who were terminated as a result of the closure of the
Memphis, Tennessee Carrier Plant.   Such affected Employees shall be 100% vested
in their Accrued Benefit as of October 31, 1992.
 
       
June 30, 1992
  Former salaried and non-union hourly employees of Macon Kraft, Inc., Macon
Kraft Laminates, Inc. and Waste Recovery & Paper, Inc.   Service recognized for
vesting and eligibility purposes under a qualified plan sponsored by Pratt
Industries (USA), Inc. is recognized under the Plan for purposes of vesting and
eligibility.
 
       
January 1, 1992
  Salaried employees of Minnesota Automation, Inc.   Affected Employees are
eligible to participate in the Plan, and service recognized by Minnesota
Automation, Inc. is recognized under the Plan for purposes of vesting and
eligibility.
 
       
September 27, 1991
  Each participant in the Manville Employees Retirement Plan who was terminated
as a result of the sale of the Riverwood International Charlotte, North Carolina
Carton Plant to James River Corporation.   Affected employees are 100% vested in
their Accrued Benefit under the Plan as of September 27, 1991.
 
       
May 31, 1991
  Each participant in the Manville Employees Retirement Plan who was terminated
as a result of the sale of the Manville Forest Products Madison, Wisconsin
Carton Plant to Olympic Packaging.   Affected Employees are 100% vested in their
Accrued Benefit under the Plan as of May 31, 1991. Assets and liabilities
transferred April 30, 1993.

      Riverwood International Employees Retirement Plan   59 January 1, 2009    

 



--------------------------------------------------------------------------------



 



          Effective Date   Members Covered   Special Provisions
March 16, 1991
  Former salaried employees of JAK-ET-PAK.   Service recognized by Federal Paper
Board Company, Inc. for vesting and eligibility purposes under a qualified plan
sponsored by Federal Paper Board Company, Inc. is recognized under the Plan for
purposes of vesting and eligibility for affected Employees.
 
       
July 31, 1989
  Each participant in the Manville Employees Retirement Plan who was terminated
as a result of the sale of the Manville Forest Products Grocery Bags & Sacks
Plant.   Affected Employees are 100% vested in their Accrued Benefit under the
Plan as of July 31, 1989.
 
       
January 2, 1989
  Non-union hourly Employees at Joyce, Forest Resources, and Wood Procurement.  
The assets and liabilities representing the Accrued Benefits of affected
Employees were transferred to the Plan from the Hourly Plan (formerly the
Manville Forest Products Hourly Retirement Plan) on January 2, 1989, and such
affected Employees became Members of the Plan on January 2, 1989. Benefit
Service shall not be credited prior to February 18, 1983, for former Crown
Zellerbach employees at Joyce Operations.
 
       
October 28, 1985
  Employees who became Members of the Plan as of October 28, 1985, due to the
acquisition of Eastex Packaging Incorporated.   Affected Employees are credited
with service earned after December 31, 1953, and prior to October 28, 1985, at
Eastex Packaging Incorporated for purposes of Vesting Service and Benefit
Service.
 
       
December 3, 1984
  Employees of the Clinton Packaging Plant who became Members of the Plan on or
after December 3, 1984 due to the purchase of the Plant from Consolidated
Packaging.   Affected Employees are credited with service earned prior to
December 3, 1984, at the Clinton Packaging Plant for purposes of vesting.
 
       
August 13, 1984
  Each participant in the Manville Salaried Pension Plan who was terminated as a
result of the sale of the Lillie Particleboard Plant as of August 13, 1984 to
Willamette Industries.   Affected Employees are 100% vested in their Accrued
Benefit under the Plan as of August 13, 1984.

      Riverwood International Employees Retirement Plan   60 January 1, 2009    

 



--------------------------------------------------------------------------------



 



          Effective Date   Members Covered   Special Provisions
February 18, 1983
  Salaried Employees in Joyce, Louisiana who became Members of the Plan as of
February 18, 1983 due to the acquisition of the Joyce Operations from Crown
Zellerbach.   Affected Employees are credited with service earned prior to
February 18, 1983, at Crown Zellerbach for purposes of vesting and Benefit
Service; however, such an Employee’s Pension is reduced by an amount that is the
actuarial equivalent of any pension benefit paid from a pension plan maintained
by Crown Zellerbach.
 
       
November 23, 1981
  Each participant in the Manville Salaried Pension Plan who was terminated as a
result of the sale of a location to the Georgia-Pacific Corporation as of
November 23, 1981.   Affected Employees are 100% vested in their Accrued Benefit
under the Plan as of November 23, 1981.
 
       
April 15, 1980
  Salaried Employees who were terminated as a result of the sale of Wood Mosaic
to Katz of America on April 15, 1980.   Such affected Employees no longer
participate in the Plan. Accelerated vesting credit was not granted to affected
Employees. Effective January 1, 1975, Benefit Service was granted to Wood Mosaic
Employees for service prior to January 1, 1970, with Wood Mosaic.
 
       
March 1, 1979
  Each participant in the Olinkraft Salaried Pension Plan who was terminated as
a result of the sale of the Kansas City Plant on March 1, 1979, to Union Camp.  
Affected employees are 100% vested in their Accrued Benefit under the Plan as of
March 1, 1979.
 
       
May 1, 1978
  Salaried Employees at the Monroeville, Alabama Particleboard Plant.   Affected
Employees received lump sum payments.
 
       
February 24, 1973
  Salaried Employees of the Company at its Joliet, Illinois Container Plant on
February 24, 1973, who participated in the Olin Salaried Pension Plan of Olin
Corporation on February 24, 1973, and who transferred employment to
Hoerner-Waldorf Corporation on February 24, 1973, and who were still employed by
Hoerner-Waldorf Corporation on June 1, 1974. Hoerner-Waldorf was succeeded by
Champion, which was succeeded by Stone Container, and these provisions apply to
any successor at that location.   Affected Employees are entitled to benefits
under the Plan according to the provisions of the Plan in effect as of December
31, 1975.

Such Accrued Benefit was calculated as of February 24, 1973, based on the
following: vesting at age 40 with 10 years of service; early retirement at age
55 with 15 years of service; early retirement reduced 4% per year prior to age
65.

      Riverwood International Employees Retirement Plan   61 January 1, 2009    

 



--------------------------------------------------------------------------------



 



APPENDIX B
Minimum Benefits for Members
of the Prior Plan as of December 31, 1988
Members of the Prior Plan on December 31, 1988, are entitled to minimum benefits
under the Plan based on the benefit formulas and provisions of the Prior Plan in
effect prior to January 1, 1989, as outlined below. These minimum benefits are
“frozen” based on the Member’s Benefit Service and Average Final Salary as of
December 31, 1988.
Accrued Benefits as of December 31, 1988, Payable at Age 65

1.   Current Formula (Benefit formula in effect under the Manville Plan for the
period January 2, 1986 through December 31, 1988)       Accrued Benefits as of
December 31, 1988, under the benefit formula in effect under the Manville Plan
on December 31, 1988.   2.(a)   Prior Formula (applies only to members of the
Manville Salaried Retirement Plan prior to January 1, 1986)       Greater of the
Alternate or Grandfathered Formula

      Alternate Formula (1985 Benefit Formula)         Accrued Benefits as of
December 31, 1988, based on the benefit formula in effect under the Plan on
December 31, 1985.         Grandfathered Formula (1980 Benefit Formula)        
Accrued Benefits as of December 31, 1988, based on the benefit formula in effect
under the Plan on December 31, 1980.

    Offset Due to the Refund of Accumulated Contributions

      Accrued Benefits as of December 31, 1988, based on the refund of
Accumulated Contributions.

(b)    Prior Formula (applies only to members of the Manville Forest Products
Salaried Retirement Plan prior to January 1, 1986)

      Accrued Benefits as of December 31, 1988, based on the benefit formula in
effect under the Plan on December 31, 1985. (1985 Benefit Formula)

Minimum Benefits Based on Retirement at Age 65
A member retiring at age 65 will be entitled to a minimum normal retirement
Pension under Section 4.01(c) of the Plan as follows:

      Riverwood International Employees Retirement Plan   62 January 1, 2009    

 



--------------------------------------------------------------------------------



 



    The greater of (a) or (b) below:

  (a)   The Current Formula     (b)   The Prior Formula under (i) or (ii) as
applicable as follows:

  (i)   Under the Manville Salaried Retirement Plan:         The greater of the
Alternate Formula or the Grandfathered Formula Less         The Offset Due to
the Refund of Accumulated Contributions.     (ii)   Prior Formula under the
Manville Forest Products Retirement Plan.

Minimum Benefits Based on Early Retirement
A Member retiring before age 65 under early retirement or deferred vested
retirement after age 50 with 10 years of Vesting Service and receiving benefits
prior to age 65 will be entitled to a minimum early retirement Pension as
follows:

    The greater of (a) or (b) below:

  (a)   The Current Formula reduced by 3% for each year and fraction thereof
that the benefit commencement date precedes the Member’s age 62.     (b)   The
Prior Formula under (i) or (ii) as applicable as follows:

  (i)   Under the Manville Salaried Retirement Plan: The greater of the
Alternate Formula or the Grandfathered Formula reduced by 4% for each year and
fraction thereof that the benefit commencement date precedes the Member’s age 62
less the offset due to the refund of Accumulated Contributions multiplied by the
applicable percentage as follows:

      COMPLETED AGE AT DATE     BENEFITS COMMENCE   PERCENTAGE 65   100% 64   95
63   81 62   77 61   74 60   70 59   59 58   56 57   54 56   51 55   49 54   46
53   39 52   37 51   35 50   33

      Riverwood International Employees Retirement Plan   63 January 1, 2009    

 



--------------------------------------------------------------------------------



 



  (ii)   Under the Manville Forest Products Salaried Retirement Plan: The Prior
Formula reduced by 3% for each year and fraction thereof that the benefit
commencement date precedes the Member’s age 62, down to age 55, and actuarially
reduced for payment before age 55, down to age 50, based on the UP-1984
Mortality Table and an interest rate of five percent (5%) compounded annually.

Minimum Benefits Based on Deferred Vested Retirement
A Member retiring before age 65 under Deferred Vested Retirement and receiving
benefits prior to age 65 will be entitled to a minimum deferred vested
retirement Pension as follows:

    The greater of (a) or (b) below:

  (a)   The Current Formula reduced by the appropriate factor from the schedule
in Section 4.04(b) of the Prior Plan based on his age when his Pension
commences.     (b)   The Prior Formula under (i) or (ii) as applicable as
follows:

  (i)   Under the Manville Salaried Retirement Plan The greater of the Alternate
Formula or the Grandfathered Formula reduced by the appropriate factor from the
schedule in Section 4.04(b) of the Prior Plan based on his age when his Pension
commences, less the offset due to the refund of Accumulated Contributions as
outlined in clause (i) of Section (b) under Minimum Benefits Based on Early
Retirement in this Appendix B.     (ii)   Under the Manville Forest Products
Salaried Retirement Plan The Prior Formula reduced by 3% for each year and
fraction thereof that the benefit commencement date precedes the Member’s age
62, down to age 55, and actuarially reduced for payment before age 55, down to
age 50, based on the UP-1984 Mortality Table and an interest rate of five
percent (5%) compounded annually.

Minimum Benefits Based on Late Retirement
A Member retiring after age 65 will be entitled to a minimum late retirement
Pension under Section 4.02(c) of the Plan defined above for Minimum Benefits
Based on Retirement at Age 65, with the exception that the Offset Due to the
Refund of Contributions shall be multiplied by the applicable percentage as
follows:

      Riverwood International Employees Retirement Plan   64 January 1, 2009    

 



--------------------------------------------------------------------------------



 



      COMPLETED AGE AT DATE
BENEFITS COMMENCE   PERCENTAGE 65   100% 66   105% 67   121% 68   127% 69   145%
70   153% 71   160% 72   182% 73   192% 74   217% 75   228%

Minimum Benefits Based on Disability Retirement or Death Before the Member’s
Annuity Starting Date
In the event a Member becomes entitled to a deferred disability retirement
Pension under Section 4.04 of the Plan, or the surviving Spouse of a Member
becomes entitled to a monthly Spouse’s Pension under Section 4.06(a) of the Plan
due to the death of a Member before the Member’s Annuity Starting Date, the
minimum Pension payable under Section 4.04 shall be calculated as under the
Minimum Benefits Based on Retirement at Age 65. The minimum pension payable
under Section 4.06 shall be calculated as under the Minimum Benefits Based on
Retirement at Age 65, or the Minimum Benefits Based on Early Retirement or
Deferred Vested Retirement, whichever is applicable, prior to the application of
the reduction for the optional form of payment election under Section 5.02.

      Riverwood International Employees Retirement Plan   65 January 1, 2009    

 



--------------------------------------------------------------------------------



 



APPENDIX C
Schedule of Benefits Referenced in Section 4.01(c)(iv)

                          Pension   Prior Annual     Updated Annual    
Effective Date of   Number   Amount($)     Amount($)     Update  
7
    2,360.76       10,323.37       9/30/2007  
9
    56,291.64       66,820.71       9/30/2007  
10
    17,001.24       22,692.00       9/30/2007  
11
    34,283.52       101,902.07       9/30/2007  
15
    39,417.00       47,520.29       9/30/2007  
20
    5,576.28       6,017.88       9/30/2007  
22
    1,746.00       1,997.41       9/30/2007  
27
    3,851.76       13,587.63       9/30/2007  
33
    15,248.88       84,248.88       9/30/2007  
37
    2,704.32       22,736.77       9/30/2007  
39
    1,861.56       19,924.64       9/30/2007  
41
    N/A       12,587.17       9/30/2007  
42
    N/A       1,265.45       9/30/2007  
43
    N/A       313.13       9/30/2007  
44
    N/A       13,959.11       9/30/2007  
45
    N/A       46,572.95       9/30/2007  
46
    N/A       1,233.34       9/30/2007  

      Riverwood International Employees Retirement Plan   66 January 1, 2009    

 



--------------------------------------------------------------------------------



 



APPENDIX D
Schedule of Benefits Referenced in Section 4.01(c)(v)

          Pension   Annual   Effective Date of Number   Amount ($)   Update 34  
1,587.36   9/30/2007

      Riverwood International Employees Retirement Plan   67 January 1, 2009    

 



--------------------------------------------------------------------------------



 



APPENDIX E
CERTAIN HISTORICAL PROVISIONS
The purpose of this Section is to record, for historical purposes, certain
provisions which are no longer applicable to active Members in the Plan as of
January 1, 2009, the effective date of the Plan’s restatement, or which have
minimal application.
ARTICLE 1 — DEFINITIONS

A.   “Accumulated Contributions” means the Member’s total contributions, if any,
made to the Manville Plan prior to January 2, 1986, increased by an amount equal
to the sum of (a), (b) and (c) below:

  (a)   If the Member elected under Section 5.01(b) of the Manville Salaried
Retirement Plan as in effect on July 1, 1968, to leave on deposit all of the
Member’s Accumulated Contributions made under the Retirement Plan of
Johns-Manville Corporation and subsidiaries as in effect on June 30, 1968, an
amount equal to the excess, if any, of those Accumulated Contributions over the
amount that would have been required if the Member’s election had been under
Section 5.01(a) of the Manville Salaried Retirement Plan as in effect on July 1,
1968;     (b)   The supplemental contributions, if any, the Member elected to
make under Section 5.03 of the Manville Salaried Retirement Plan as in effect on
July 1, 1968; and     (c)   Earnings credited on such contributions as of
December 31, 1985.

B.   “Actuarial Equivalent” means a benefit having the same value as the benefit
that such Actuarial Equivalent replaces. For periods prior to January 1, 2007,
with respect to benefits payable in a form other than a lump sum payment,
Actuarial Equivalent was based on an interest rate of 5% and the UP-84 Mortality
Table.   C.   “Average Final Salary” means prior to January 1, 2007, the annual
Pensionable Wages of a Member paid during the five consecutive Plan Years in the
last ten Plan Years of the Member’s Benefit Service affording the highest
average. Prior to January 1, 2007, the Final Average Salary of a Part-time
Employee was subject to the following rules:

  (a)   If, in any period included in the computation of Average Final Salary, a
Member who is a Part-time Employee has completed less than the normal number of
hours for a Full-time Employee similarly employed, the Member’s Pensionable
Wages for that period shall be adjusted to a full-time basis for the purpose of
that computation. The adjustment will be made by annualizing the base pay of the
Member for the period and adding other amounts actually paid during that period
that are included in Pensionable Wages.

      Riverwood International Employees Retirement Plan   68 January 1, 2009    

 



--------------------------------------------------------------------------------



 



  (b)   If, in any period included in the computation of Average Final Salary, a
Member who has previous employment with the Employer as an hourly employee, was
not covered during that period of employment by the Plan, and who completed less
than the normal number of hours for a Full-time Employee similarly employed, the
Member’s Pensionable Wages for that period shall be adjusted to a full-time
basis for the purpose of that computation. The adjustment will be made by
multiplying the Member’s Pensionable Wages by the ratio of the hours worked by a
similarly situated Full-time Employee to the Member’s hours worked in that
period.

D.   “Board of Directors” or “Board” means the Board of Directors of Riverwood
International Corporation prior to August 8, 2003 and, on and after August 8,
2003 and prior to March 10, 2008, means the Board of Director of Graphic
Packaging International, Inc., and on and after March 10, 2008, means the Board
of Directors of Graphic Packaging Holding Company.   E.   “Covered Compensation”
means prior to January 1, 2007, for any Plan Year, the average of the taxable
wage bases in effect under Section 230 of the Social Security Act for each year
in the 35-year period ending with the year prior to the year in which the Member
terminates. For purposes of this definition, if a Member’s date of termination
precedes his attainment of Social Security Retirement Age, he shall be deemed to
attain his Social Security Retirement Age in the year of termination. Covered
Compensation shall be frozen at:

  (a)   Social Security Retirement Age;     (b)   The date of eligibility for
the Employer’s long-term disability plan; and     (c)   The last day worked if
eligible for immediate disability retirement.

F.   “Employer” means Riverwood International Corporation prior to August 8,
2003 and, on and after August 8, 2003, means Graphic Packaging International,
Inc or any successor by merger, purchase or otherwise, with respect to its
Employees; and any other company participating in the Plan, as provided in
Section 10.03, with respect to its Employees.   G.   “Pensionable Wages” for
periods prior to January 1, 2002 were limited as follows. Effective on and after
January 1, 1989 and before January 1, 1994, Pensionable Earnings taken into
account for any purpose under the Plan, including the determination of Average
Final Salary shall not exceed $200,000 per year. Except as provided below, as of
January 1 of each calendar year on and after January 1, 1990 and before
January 1, 1994, the applicable limitation as determined by the Commissioner of
Internal Revenue for that calendar year shall become effective as the maximum
Pensionable Earnings to be taken into account for Plan purposes for that
calendar year only in lieu of the $200,000 limitation set above. Commencing with
the Plan Year beginning in 1994, Pensionable Earnings to be taken into account
for any purpose under the Plan, including the determination of Average Final
Salary, shall not exceed $150,000 (as adjusted below). If, for any calendar year
after 1994, the cost-of-living adjustment described in the following sentence is
equal to or greater than $10,000, then the limitation (as previously

      Riverwood International Employees Retirement Plan   69 January 1, 2009    

 



--------------------------------------------------------------------------------



 



    adjusted hereunder) for any Plan Year beginning in any subsequent calendar
year shall be increased by the amount of such cost-of-living adjustment, rounded
to the next lowest multiple of $10,000. The cost-of-living adjustment shall
equal the lesser of:

  (a)   $150,000 increased by the adjustment made under Section 415(d) of the
Code for the calendar year except that the base period for purposes of
Section 415(d)(1)(A) of the Code shall be the calendar quarter beginning
October 1, 1993 over     (b)   The annual dollar limitation in effect for the
Plan Year beginning in the calendar year.

ARTICLE 5- BENEFITS

A.   Normal Retirement Pension       Prior to January 1, 2007,
Section 4.01(c)(i) and (ii) read as follows:

  (i)   1.02% of Average Final Salary up to Covered Compensation plus 1.40% of
Average Final Salary in excess of Covered Compensation multiplied by Benefit
Service up to 35 years.     (ii)   1.33% of Average Final Salary multiplied by
Benefit Service in excess of 35 years.

    In addition, notwithstanding anything contained herein to the contrary, the
annual normal retirement Pension of a Member who terminated employment prior to
January 1, 2002, and who was affected by the imposition of the $150,000
limitation on Pensionable Earnings provided in Section 1.32 shall be equal to
the greater of (i) the Member’s Pension calculated under the provisions of the
Plan as determined with regard to such imposition or (ii) a Pension equal to the
Member’s Accrued Benefit determined as of December 31, 1993, plus the Member’s
Accrued Benefit based solely on service after such date under the provisions of
the Plan as determined with regard to such imposition. For this purpose, the
Accrued Benefit determined as of December 31, 1993 shall be equal to the greater
of (iii) the Member’s Accrued Benefit determined as of December 31, 1993 as
determined with regard to the $200,000 limitation on Pensionable Earnings
provided in Section 1.32 (effective before January 1, 1994) or (iv) the Member’s
Accrued Benefit determined in paragraph (b) above as of December 31, 1988 plus
the Member’s Accrued Benefit based solely on service after such date under the
provisions of the Plan as determined with regard to such limitation.   B.  
Early Retirement Pension       Prior to January 1, 2007, in the case of a Member
who elected to commence receipt of an early retirement Pension, the Member’s
Pension shall be equal to the deferred Pension reduced by 1/3 of 1% for each
month by which the date of the Member’s early retirement Pension precedes his
Normal Retirement Date; provided, however, if the Member shall have 25 years of
Accumulated Service at his date of retirement, the Member’s Pension shall be
equal to the deferred Pension reduced by 1/3 of 1% for each month by which the

      Riverwood International Employees Retirement Plan   70 January 1, 2009    

 



--------------------------------------------------------------------------------



 



    date of the Member’s early retirement Pension precedes the first day of the
calendar month coincident with or immediately following the Member’s 62nd
birthday.   C.   Payments to Persons Retired Under the Prior Plan       Any
person entitled to receive retirement income or another allowance under the
Prior Plan as in effect prior to January 1, 1992, shall be considered as a
retired Member or former Member of the Plan, as the case may be, and after
December 31, 1991, shall receive the retirement income or other allowance under
the Plan. However, the retirement income or other allowance shall be subject to
all terms and conditions of the Prior Plan as in effect at the time the person
retired or terminated employment.   D.   Thrift Plan Benefit       If a Member
who made Accumulated Contributions under the Manville Plan failed to make an
election under Article 9 of the Manville Employees Thrift Plan (the “thrift
plan”) to not have the Retirement Plan Account of the thrift plan be paid in the
form of an annuity, the balance of such account shall be transferred to the Plan
and an equivalent additional benefit shall be paid from the Plan. Such
additional benefit will be calculated based on the UP-1984 Mortality Table and
the interest rate used by the PBGC for valuing benefits for single employer
plans that terminate on the Member’s Annuity Starting Date or calculated on the
date of transfer, if earlier.

ARTICLE 6 — PAYMENT OF PENSIONS

A.   Interest Rate and Mortality Assumptions for Lump sum Payments.      
Notwithstanding the above, a lump sum payment of equivalent actuarial value
shall be made in lieu of all benefits payable under the Plan if the present
value of the Pension payable to the Member or to the Member’s surviving Spouse
in the case of the death of a married Member (such Pension determined as of the
Member’s Normal Retirement Date or actual termination of service, if later)
amounts to $5,000 or less. In determining the present value and the amount of a
lump sum payment payable under this paragraph for an Annuity Starting Date
before January 1, 2000, the interest rate(s) to be used shall be the interest
rate(s) which would be used by the Pension Benefit Guaranty Corporation for
valuing deferred pensions commencing at Normal Retirement Date for single
employer plans that terminate on the date of distribution, and the UP-1984
Table. For an Annuity Starting Date on or after January 1, 2000, the present
value and the amount of a lump sum payable under this paragraph shall be based
on the (i) the “applicable interest rate” which means the annual rate of
interest on 30-year Treasury securities for the second calendar month preceding
the month containing the Annuity Starting Date and (ii) the “applicable
mortality table” which means the mortality table prescribed by the Secretary of
the Treasury under Section 417(e)(3)(A)(ii)(I) of the Code in effect as of the
Annuity Starting Date. For an Annuity Starting Date on or after January 1, 2007,
the present value and the amount of the lump sum payable under this paragraph
shall be based on (i) the “applicable interest rate” which means the annual rate
of interest on 30-year Treasury securities for the month of November preceding
the Plan Year in which the Annuity Starting Date occurs (except that the
applicable interest rate for an Annuity Starting Date occurring in the period
January 1, 2007 through December 31, 2007 shall not be greater than the interest
rate determined

      Riverwood International Employees Retirement Plan   71 January 1, 2009    

 



--------------------------------------------------------------------------------



 



    under the preceding sentence), and (ii) the “applicable mortality table”
prescribed by the Secretary of the Treasury under Section 417(e)(3)(A)(ii)(I) of
the Code in effect as of the Annuity Starting Date.

ARTICLE 11- TRANSFERS

11.03   Transfers To and From Manville Plan

  (a)   Notwithstanding any other provisions of the Plan, the provisions of this
Section 11.03 shall apply to (i) any member of the Manville Plan who ceases to
be an employee as defined in the Manville Plan and at the same time becomes an
Employee on or after January 1, 1992 but before January 1, 1998, and (ii) any
Member of the Plan on or after January 1, 1992 but before January 1, 1998 who
ceases to be an Employee and at the same time becomes an employee as defined in
the Manville Plan.     (b)   For persons described in clause (i) of paragraph
(a):

  (i)   Employment credited as accumulated service or benefit service under the
Manville Plan will be fully recognized as Vesting Service and Benefit Service
under the Plan.     (ii)   All applicable remuneration while a member of the
Manville Plan will be deemed Pensionable Earnings for purposes of the Plan.    
(iii)   The individual’s accrued benefit under the Manville Plan at the date he
ceases to be an employee as defined in the Manville Plan will be a minimum
Accrued Benefit under the Plan.     (iv)   The individual’s Pension under the
Plan shall be based on the provisions of the Plan as in effect on the Employee’s
Severance Date.     (v)   Assets from the trust of the Manville Plan will be
transferred to the trust of the Plan in an amount equal to the Accumulated
Benefit Obligation (as that term is defined in Financial Accounting Standards
Board Statement No. 87) of the Accrued Benefit of the employee at the date of
transfer, multiplied by a “Plan Funding Ratio.” The Accumulated Benefit
Obligation will be determined on the basis of the actuarial assumptions used by
Manville Corporation for financial reporting purposes as of the December 31
preceding or coincident with the date of the employee’s change in employment
status. The Plan Funding Ratio will be determined on the December 31 coincident
with or preceding the date of the employee’s change in employment status and
will be equal to:

Market Value of Manville Plan Trust Assets
Accumulated Benefit Obligation for Manville Plan

  (vi)   Such transfer of assets will be made by July 1 of each year for all
employees changing employment status during the preceding calendar year (or at
such other frequency as agreed to by Manville Corporation and

      Riverwood International Employees Retirement Plan
January 1, 2009   72

 



--------------------------------------------------------------------------------



 



      the Employer) and will include investment return for the delay in payment
at an annual rate equal to the discount rate used in determining the Accumulated
Benefit Obligation at the December 31 coincident with or preceding the transfer.
    (vii)   This transfer of assets and liabilities will be carried out under
the provisions of Section 414(l) of the Code.     (viii)   Upon completion of
the transfer of assets and liabilities for any affected individual, the Plan
will have the total and sole responsibility for the Employee’s Accrued Benefit
under the Plan.

  (c)   For persons described in clause (ii) of paragraph (a) above:

  (i)   Employment credited as Vesting Service or Benefit Service under the Plan
will be fully recognized as accumulated service and benefit service in the
Manville Plan.     (ii)   Pensionable Earnings under the Plan will be recognized
as pensionable Earnings under the Manville Plan.     (iii)   The individual’s
Accrued Benefit under the Plan as of the date he ceases to be an Employee will
be a minimum accrued benefit under the Manville Plan.     (iv)   The
individual’s pension under the Manville Plan shall be based on the provisions of
the Manville Plan as in effect on the employee’s severance date.     (v)  
Assets from the trust of the Plan will be transferred to the trust of the
Manville Plan in an amount equal to the Accumulated Benefit Obligation (as that
term is defined in Financial Accounting Standards Board Statement No. 87) of the
Accrued Benefits of the Employee at the date of transfer, multiplied by a “Plan
Funding Ratio.” The Accumulated Benefit Obligation will be determined on the
basis of the actuarial assumptions used by the Employer for financial reporting
purposes as of the December 31 preceding or coincident with the date of the
employee’s change in employment status. The Plan Funding Ratio will be
determined on the December 31 coincident with or preceding the date of the
employee’s change in employment status and will be:

Market Value of Plan Trust Assets
Accumulated Benefit Obligation for Plan

  (vi)   Such transfer of assets will be made by July 1 of each year for all
employees changing employment status during the preceding calendar year (or at
such other frequency as agreed to by Manville Corporation and the Employer) and
will include investment return for the delay in payment at an annual rate equal
to the discount rate used in determining the Accumulated Benefit Obligation at
the December 31 coincident with or preceding the transfer.

      Riverwood International Employees Retirement Plan   73 January 1, 2009    

 



--------------------------------------------------------------------------------



 



  (vii)   This transfer of assets and liabilities will be carried out under the
provisions of Section 414(l) of the Code.     (viii)   Upon completion of the
transfer of assets and liabilities for any affected employee, the Manville Plan
will have the total and sole responsibility for the individual’s accrued benefit
under the Manville Plan.

      Riverwood International Employees Retirement Plan   74 January 1, 2009    

 